EXECUTION COPY


AMENDMENT NO. 1 TO THE
CREDIT AGREEMENT
AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of June 6,
2018, among LULULEMON ATHLETICA INC., a Delaware corporation (the “Company”),
LULULEMON ATHLETICA CANADA INC., a corporation organized under the laws of
British Columbia (“LACI”), LULU CANADIAN HOLDING, INC., a corporation organized
under the laws of British Columbia (“LCHI”), and LULULEMON USA INC., a Nevada
corporation (“LUSA” and, together with the Company, LACI and LCHI, the
“Borrowers” and, each a “Borrower”), the banks, financial institutions and other
institutional lenders parties to the Credit Agreement referred to below
(collectively, the “Lenders”) and BANK OF AMERICA, N.A., as administrative agent
(the “Administrative Agent”) for the Lenders.
PRELIMINARY STATEMENTS:
(1)    The Borrowers, the Lenders and the Administrative Agent have entered into
a Credit Agreement dated as of December 15, 2016 (the “Credit Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.
(2)    The Borrowers and the Lenders have agreed to amend the Credit Agreement
as hereinafter set forth.
SECTION 1.Amendments to Credit Agreement. The Credit Agreement is, effective as
of the Amendment Effective Date (as defined below) and subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby amended
to incorporate the changes shown on the marked pages of the Credit Agreement
attached hereto as Exhibit A.


SECTION 2.Conditions of Effectiveness. The effectiveness of this Amendment is
subject to satisfaction (or waiver in accordance with Section 11.01 of the
Credit Agreement) of the following conditions precedent on or before June 6,
2018 (the “Amendment Effective Date”):


(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Amendment Effective Date (or, in the case of certificates
of governmental officials, a recent date before the Amendment Effective Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:
(i)counterparts of this Amendment executed by each Borrower, each Lender and the
Administrative Agent;





--------------------------------------------------------------------------------



(ii)Notes, if requested by a Lender at least three Business Days prior to the
Amendment Effective Date, executed by the each Borrower in favor of such Lender;


(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party;


(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Loan Parties is validly existing, in good standing and qualified to
engage in business in the jurisdiction of its organization;


(v)a favorable opinion of (A) Ropes & Gray LLP, New York counsel to the Loan
Parties, (B) McCarthy Tétrault LLP, special Canadian counsel to the Company,
LACI and LCHI and (C) Brownstein Hyatt Farber Schreck, LLP, special Nevada
counsel to LUSA, each addressed to the Administrative Agent and each Lender, as
to such matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;


(vi)a certificate signed by a Responsible Officer of the Company certifying that
(A)  the representations and warranties of (i) each Borrower contained in
Article V of the Credit Agreement (as amended hereby) and (ii) each Loan Party
contained in each other Loan Document are true and correct in all material
respects on and as of the Amendment Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date (provided that any representation or warranty qualified by
materiality or material adverse effect shall be true and correct in all
respects), (B) no Default exists and (C) there has been no event or circumstance
since the January 31, 2018 that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; and


(vii)such other information as has been reasonably requested in writing at least
10 days prior to the Amendment Effective Date by the Administrative Agent or the
Lenders that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations.


(b)At least three days prior to the Amendment Effective Date, any Loan Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party.


(c)The Company shall have paid all fees and, unless waived by the Administrative
Agent, out-of-pocket expenses (including the reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if



--------------------------------------------------------------------------------



requested by the Administrative Agent)) to the extent earned, due and owing or
otherwise payable or reimbursable pursuant to Section 11.04(a) of the Credit
Agreement in connection with the preparation, negotiation, execution and
delivery of this Amendment that are invoiced at least three Business Days prior
to or on the Amendment Effective Date.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 2, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or reasonably satisfactory to a Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Amendment Effective Date specifying its objection thereto.
SECTION 3.Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. On and after the effectiveness of this Amendment,
this Amendment shall for all purposes constitute a “Loan Document” under and as
defined in the Credit Agreement and the other Loan Documents.


(b)     The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.


(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.


SECTION 4.Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.


SECTION 5.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
                    
LULULEMON ATHLETICA INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

LULULEMON ATHLETICA CANADA INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

LULU CANADIAN HOLDING, INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

LULULEMON USA INC.
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

BANK OF AMERICA, N.A., as
Administrative Agent
 
 
By:
 
 
 
Name:
 
 
 
Title:
 




--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

BANK OF AMERICA, N.A., CANADA BRANCH
as a Lender
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

HSBC BANK CANADA
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

CITIBANK, N.A., CANADIAN BRANCH
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

ROYAL BANK OF CANADA
 
 
By:
 
 
 
Name:
 
 
 
Title:
 




--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., CANADIAN
BRANCH
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

BNP PARIBAS, acting through its Canada branch
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

INDUSTRIAL AND COMMERCIAL BANK OF
CHINA (CANADA)
 
 
By:
 
 
 
Name:
 
 
 
Title:
 




--------------------------------------------------------------------------------


EXECUTION COPYEXHIBIT A





--------------------------------------------------------------------------------



Published CUSIP Number:
Deal: 55002EAA9
Revolver: 55002EAB7
CREDIT AGREEMENT
Dated as of December 15, 2016
among
LULULEMON ATHLETICA INC.,
LULULEMON ATHLETICA CANADA INC.,
LULU CANADIAN HOLDING, INC.,
and
LULULEMON USA INC.,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
HSBC BANK CANADA,
as Syndication Agent and
L/C Issuer,
ROYAL BANK OF CANADA
and
CITIBANK, N.A.,
as Documentation Agents,
and
The Other Lenders Party Hereto
ROYAL BANK OF CANADA
and
CITIBANK, N.A.,
as
Joint Lead Arrangers




--------------------------------------------------------------------------------






MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
HSBC BANK CANADA,
as
Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS




    
Section
 
Page
 
 
 
 
Article I. DEFINITIONS AND ACCOUNTING TERMS
 
1
 
 
 
 
1.01
Defined Terms
 
1
1.02
Other Interpretive Provisions
 
28
1.03
Accounting Terms
28


29
1.04
Rounding
 
29
1.05
Exchange Rates; Currency Equivalents
29


30
1.06
Additional Alternative Currencies
 
30
1.07
Change of Currency
 
31
1.08
Times of Day
 
31
1.09
Letter of Credit Amounts
 
32
1.10
Currency Generally
31


32
1.11
Timing of Payment and of Performance
 
32
 
 
 
 
Article II. THE COMMITMENTS AND CREDIT EXTENSIONS
 
32
 
 
 
 
2.01
Committed Loans
 
32
2.02
Borrowings, Conversions and Continuations of Committed Loans
 
33
2.03
Letters of Credit
 
35
2.04
Swing Line Loans
 
45
2.05
Prepayments
47


48
2.06
Termination or Reduction of Commitments
48


49
2.07
Repayment of Loans
 
49
2.08
Interest
 
50
2.09
Fees
 
51
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
 
51
2.11
Evidence of Debt
 
52
2.12
Payments Generally; Administrative Agent’s Clawback
52


53
2.13
Sharing of Payments by Lenders
54


55
2.14
Company Appointment and Authorization
 
55
2.15
Extension of Maturity Date
55


56
2.16
Increase in Commitments
 
57
2.17
Cash Collateral
 
58
2.18
Defaulting Lenders
 
59
2.19
Section 956 Interpretive Provision
61


62
 
 
 
 
Article III. TAXES, YIELD PROTECTION AND ILLEGALITY
 
62
 
 
 
 
3.01
Taxes
 
62
3.02
Illegality
66


67
3.03
Inability to Determine Rates
 
68





--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)
    


3.04
Increased Costs; Reserves on Eurocurrency Rate Loans
68


70
3.05
Compensation for Losses
70


72
Section
 
Page
 
 
 
 
3.06
Mitigation Obligations; Replacement of Lenders
71


73
3.07
Survival
71


73
 
 
 
 
Article IV. CONDITIONS PRECEDENT TO Credit Extensions
72


73
 
 
 
 
4.01
Conditions of Initial Credit Extension
72


73
4.02
Conditions to all Credit Extensions
73


75
 
 
 
 
Article V. REPRESENTATIONS AND WARRANTIES
74


75
 
 
 
 
5.01
Existence and Power
74


76
5.02
Authority and Execution; No Contravention
74


76
5.03
Governmental Authorization; Other Consents
74


76
5.04
Binding Effect
74


76
5.05
Financial Statements; No Material Adverse Effect
75


76
5.06
Litigation
75


77
5.07
No Default
75


77
5.08
Ownership of Property; Liens
75


77
5.09
Insurance
75


77
5.10
Plans
75


78
5.11
Government Regulations
76


78
5.12
No Misrepresentation
76


78
5.13
Compliance with Applicable Laws
76


79
5.14
Intellectual Property; Licenses, Etc.
77


79
5.15
Sanctions and Anti-Corruption Laws
77


79
5.16
Representations as to Non-U.S. Obligors
77


79
5.17
EEA Financial Institutions
78


80
 
 
 
 
Article VI. AFFIRMATIVE COVENANTS
78


80
 
 
 
 
6.01
Financial Statements
78


80
6.02
Certificates; Other Information
79


81
6.03
Notices
80


82
6.04
Payment of Obligations
81


83
6.05
Preservation of Existence, Etc.
81


83
6.06
Maintenance of Properties
81


83
6.07
Maintenance of Insurance
81


83
6.08
Compliance with Laws
81


84
6.09
Books and Records; Inspection Rights
82


84
6.10
Use of Proceeds
82


84
6.11
Approvals and Authorizations
82


84
 
 
 



ii
Lululemon Credit Agreement

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)
    


Article VII. NEGATIVE COVENANTS
82


84
 
 
 
 
Section
 
Page
 
 
 
 
7.01
Liens
83


85
7.02
Subsidiary Indebtedness
85


87
7.03
Fundamental Changes
85


87
7.04
Dispositions
85


88
7.05
Change in Nature of Business
86


88
7.06
Burdensome Agreements
86


88
7.07
Use of Proceeds
86


88
7.08
Financial Covenants
86


89
 
 
 
 
Article VIII. EVENTS OF DEFAULT AND REMEDIES
87


89
 
 
 
 
8.01
Events of Default
87


89
8.02
Remedies Upon Event of Default
89


91
8.03
Application of Funds
89


91
 
 
 
 
Article IX. ADMINISTRATIVE AGENT
90


92
 
 
 
 
9.01
Appointment and Authority
90


92
9.02
Rights as a Lender
91


93
9.03
Exculpatory Provisions
91


93
9.04
Reliance by Administrative Agent
92


94
9.05
Delegation of Duties
92


94
9.06
Resignation of Administrative Agent
92


95
9.07
Non-Reliance on Administrative Agent and Other Lenders
94


96
9.08
No Other Duties, Etc.
94


97
9.09
Guaranty Matters
94


97
9.10
Lender ERISA Matters
 
97
 
 
 
 
Article X. GUARANTY
95


99
 
 
 
 
10.01
Unconditional Guaranty
95


99
10.02
Guaranty Absolute
96


100
10.03
Waivers and Acknowledgments
97


102
10.04
Subrogation
98


102
10.05
Subordination
99


103
10.06
Continuing Guaranty; Assignments
100


104
 
 
 
 
Article XI. MISCELLANEOUS
100


105
 
 
 
 
11.01
Amendments, Etc.
100


105
11.02
Notices; Effectiveness; Electronic Communication
102


106
11.03
No Waiver; Cumulative Remedies; Enforcement
104


109



iii
Lululemon Credit Agreement

--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)
    


11.04
Expenses; Indemnity; Damage Waiver
105


109
11.05
Payments Set Aside
107


112
Section
 
Page
 
 
 
 
11.06
Successors and Assigns
108


112
11.07
Treatment of Certain Information; Confidentiality
112


117
11.08
Right of Setoff
114


118
11.09
Interest Rate Limitation
114


119
11.10
Counterparts; Integration; Effectiveness
115


119
11.11
Survival of Representations and Warranties
115


119
11.12
Severability
115


120
11.13
Replacement of Lenders
115


120
11.14
Governing Law; Jurisdiction; Etc.
116


121
11.15
Waiver of Jury Trial
117


122
11.16
No Advisory or Fiduciary Responsibility
118


122
11.17
Electronic Execution of Assignments and Certain Other Documents
118


123
11.18
USA PATRIOT Act
119


123
11.19
Judgment Currency
119


123
11.20
ENTIRE AGREEMENT
119


124
11.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
119


124
 
 
 
 
 
 
 
 
SIGNATURES
 
S-1



iv
Lululemon Credit Agreement

--------------------------------------------------------------------------------






SCHEDULES
1.01    Existing Letters of Credit
2.01    Commitments and Applicable Percentages
5.06    Litigation
5.10    List of Existing Pension Plans
7.01    Existing Liens
7.02    Existing Indebtedness
7.06    Burdensome Agreements
11.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
A    Form of Committed Loan Notice
B    Form of Swing Line Loan Notice
C    Form of Note
D    Form of Compliance Certificate
E-1    Form of Assignment and Assumption
E-2    Form of Administrative Questionnaire
F    Form of U.S. Tax Compliance Certificate
G    From of Letter of Credit Report









--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of December 15, 2016,
among LULULEMON ATHLETICA INC., a Delaware corporation (the “Company”),
LULULEMON ATHLETICA CANADA INC., a corporation organized under the laws of
British Columbia (“LACI”), LULU CANADIAN HOLDING, INC., a corporation organized
under the laws of British Columbia (“LCHI”), and LULULEMON USA INC., a Nevada
corporation (“LUSA” and, together with the Company, LACI and LCHI, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
The Company has requested that the Lenders provide a revolving credit facility
(the “Facility”), and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Accountants” means PricewaterhouseCoopers LLP (or any successor thereto), or
such other firm of certified public accountants of recognized national standing
selected by the Company.
“Acquisition” means with respect to any Person, the purchase or other
acquisition by such Person, by any means whatsoever (including through a merger,
dividend or otherwise and whether in a single transaction or in a series of
related transactions), of (i) any Capital Stock of, or other equity securities
of, any other Person if, immediately thereafter, such other Person would be
either a Subsidiary of such Person or otherwise under the control of such
Person, (ii) any Operating Entity, or (iii) any Property of (A) any other Person
or (B) any Operating Entity, in either case other than in the ordinary course of
business, provided, however, that an acquisition of all or substantially all of
the assets of such other Person or Operating Entity shall not be deemed to be in
the ordinary course of business. For purposes of this definition, “control”
shall mean the ownership of 50% or more of any class or type of the Capital
Stock of any Person.
“Administrative Agent” means Bank of America or any of its designated branch
offices or affiliates in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.


1
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E‑2 or any other form approved by the
Administrative Agent.
“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, (i) to vote 10% or more of the securities or other
interests having ordinary voting power for the election of directors or other
managing Persons thereof or (ii) to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Alternative Currency” means each of the following currencies: Euro and Canadian
Dollars, together with each other currency (other than Dollars) that is approved
in accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Amendment Effective Date” means June 6, 2018.
“Anniversary Date” has the meaning specified in Section 2.15(a).
“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, the
Canadian Corruption of Foreign Public Officials Act of 1998, and other similar
anti-corruption legislation in other jurisdictions applicable to the Borrowers
and their Subsidiaries from time to time.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.


2
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Rent-Adjusted Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):
Applicable Rate
Pricing Level
Consolidated Rent-Adjusted Leverage Ratio
Commitment Fee
Eurocurrency Rate + Letters of Credit
Base Rate + Canadian Prime Rate +
1
≤1.00:1
0.1250.100%
1.000%
0.000%
2
>1.00:1 but ≤2.00:1
0.1500.125%
1.250%
0.250%
3
>2.00:1 but ≤3.00:1
0.1750.150%
1.5001.375%
0.5000.375%
4
>3.00:1
0.200%
1.7501.500%
0.7500.500%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Rent-Adjusted Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 4 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Closing Date through the date a Compliance Certificate is delivered
pursuant to Section 6.02(b) shall be determined based upon Pricing Level 2.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer and notified to the Company at the time such Letter
of Credit is issued, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement) and HSBC
Bank Canada, each in its capacity as joint lead arranger and joint bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1


3
Lululemon Credit Agreement

--------------------------------------------------------------------------------





or any other form (including electronic documentation generated by use of an
electronic platform) approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended January 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Availability Period” means, with respect to any Lender, the period from and
including the Closing Date to the earliest of (a) the Maturity Date applicable
to such Lender, (b) the date of termination of the Aggregate Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of each L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate”means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate in effect for such day plus 1.00%.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


4
Lululemon Credit Agreement

--------------------------------------------------------------------------------







“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, Vancouver, British Columbia, Montreal, Quebec and New York City, New
York, and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day; and
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency;
(d)    if such day relates to (i) any interest rate settings as to a Loan
denominated in Canadian Dollars, (ii) any fundings, disbursements settlements
and payments in Canadian Dollars or in respect of a Loan denominated in Canadian
Dollars, or (iii) any other dealings in Canadian Dollars to be carried out
pursuant to this Agreement in respect of any such Loan, means any day of the
year, other than a Saturday, Sunday or other day on which banks are required or
authorized to close in Toronto, Ontario; and
(e)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.


5
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Canadian Agent” means Bank of America, N.A., Canada Branch.
“Canadian Dollar” means the lawful currency of Canada.
“Canadian Prime Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:
(a)    the rate which the principal office of Bank of America Canada in Toronto,
Ontario announces publicly from time to time as its prime rate for determining
rates of interest on commercial loans in Canadian Dollars made by it in Canada;
and
(b)    1/2 of 1% per annum above the rate for Eurocurrency Rate Loans with a one
month interest period that appears on the Bloomberg Screen CDOR Page (or any
replacement page) as of 10:00 a.m. (Toronto, Ontario time) on the date of
determination;
provided that, if the Canadian Prime Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement
“Canadian Prime Rate Loan” means a Loan that bears interest based on the
Canadian Prime Rate. All Canadian Prime Rate Loans shall be denominated in
Canadian Dollars.
“Capital Lease” means, subject to the last sentence of Section 1.03(b), a lease
the obligations in respect of which are required to be capitalized by the lessee
thereunder for financial reporting purposes in accordance with GAAP.
“Capital Stock” means, as to any Person, all shares, interests, partnership
interests, limited liability company interests, participations, rights in or
other equivalents (however designated) of such Person’s equity (however
designated) and any rights, warrants or options exchangeable for or convertible
into such shares, interests, participations, rights or other equity.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“CDOR” has the meaning specified in the definition of “Eurocurrency Rate”.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street


6
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act) shall have become the “beneficial owner” (as
defined in Rule 13d 3 under the Exchange Act) of Voting Shares entitled to
exercise more than 50% of the total power of all outstanding Voting Shares of
the Company (including any Voting Shares which are not then outstanding of which
such person or group is deemed the beneficial owner);
(b)    a change in the composition of the board of directors of the Company
shall have occurred in which the individuals who constituted the board of
directors of the Company at the beginning of the one year period immediately
preceding such change (together with any other individual whose election by the
directors of the Company or whose nomination for election by the shareholders of
the Company was approved by a vote of at least two thirds of the members of such
board of directors then in office who either were members of such board of
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of such board of directors then in office; or
(c)    any of LACI, LCHI or LUSA shall cease to be a wholly-owned Subsidiary of
the Company, unless it has merged into the Company or into another wholly-owned
Subsidiary of the Company.
For purposes of this definition, the term “Voting Shares” shall mean all
outstanding shares of any class or classes (however designated) of Capital Stock
of the Company entitled to vote generally in the election of members of the
board of directors thereof.
“Closing Date” means December 15, 2016.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, its obligation to (a) make separate
Committed Loans to each of the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


7
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.
“Committed Loan” has the meaning specified in Section 2.01.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of a
Borrower.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Consolidated Covenant Indebtedness” means, as of any date of determination, (a)
the aggregate principal amount of Indebtedness of the Company and its
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of acquisition accounting in connection with any
acquisition) consisting of Indebtedness for borrowed money, Attributable
Indebtedness, and debt obligations evidenced by promissory notes or similar
instruments (including purchase money debt) and all guarantees of Indebtedness
of such type that is owed by a Person that is not the Company or a Subsidiary,
plus (b) an amount equal to the product of six multiplied by Rent for the Test
Period then ended as of such date.
“Consolidated EBITDAR” means for any period, (A) an amount equal to net income
for such period, plus (a) the following to the extent deducted in calculating
such net income: (i) interest charges for such period, (ii) the provision for
income taxes (foreign and domestic) for such period, (iii) depreciation and
amortization expense, (iv) capital losses from the Disposition of fixed assets
for such period, (v) the amount of non-cash extraordinary or unusual losses
(including all fees and expenses relating thereto) expenses or charges for such
period and, subject to a cap of $25,000,000 in aggregate for such period, cash
extraordinary or unusual losses, and (vi) other expenses reducing such net
income which do not represent a cash item in such period or any future period
and minus (b) the following to the extent included in calculating such net
income: (i) all non-cash items increasing net income for such period, (ii)
capital gains from the Disposition of fixed assets for such period and (iii) the
amount of extraordinary gains and unusual or non-recurring gains (less all fees
and expenses relating thereto) for such period, plus (B) Rent during such
period; provided that if


8
Lululemon Credit Agreement

--------------------------------------------------------------------------------





the Company or its Subsidiaries have entered into a Specified Transaction during
such period, Consolidated EBITDAR shall be adjusted as provided in Section 1.03.
“Consolidated Fixed Charge Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated EBITDAR for such Test Period to (b) Consolidated
Interest Charges plus Rent for such Test Period.
“Consolidated Interest Charges” means for any period the aggregate amount of
interest or fees paid, accrued or scheduled to be paid or accrued in respect of
any Indebtedness, after the elimination of inter-company items, (including the
interest portion of rentals under Capital Leases) and all but the principal
component of payments in respect of conditional sales, equipment trust or other
title retention agreements paid, accrued or scheduled to be paid or accrued by
the Company and its Subsidiaries on a Consolidated basis during such period, net
of interest income, determined in accordance with GAAP.
“Consolidated Rent-Adjusted Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Covenant Indebtedness as of the last day
of such Test Period to (b) Consolidated EBITDAR for such Test Period.
“Consolidated Tangible Net Worth” means, as of the last day of any Test Period,
the following determined on a Consolidated basis as of the fiscal quarter end
occurring on such date (or, if such date shall not be a fiscal quarter end, as
of the fiscal quarter end immediately preceding such date): (a) the excess if
any of total assets over total liabilities, in each case determined on a
Consolidated basis minus (b) intangible assets of the Company and its
Subsidiaries on a Consolidated basis, consisting of goodwill, patents,
trademarks, service marks, trade names, copyrights, organizational or
developmental expenses, and similar categories of assets that may arise in the
future, determined by reference to the financial information most recently
delivered to the Administrative Agent in accordance with Section 6.01(a) or (b).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to


9
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Base Rate Loans plus (iii) 2% per annum; provided, however, that with respect to
a Canadian Prime Rate Loan or a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, any L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Company, to
confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.18(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.


10
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Designated L/C Issuer” means any Person heretofore or hereafter consented to by
the Administrative Agent (such consent not to be unreasonably withheld) who at
the time it becomes an L/C Issuer is a Lender (or an Affiliate of a Lender) and
expressly agrees to become an L/C Issuer. At the Company’s option at any time,
any Person that is a Designated L/C Issuer at such time may be removed as a
Designated L/C Issuer so long as either (i) such Person agrees to such removal
or (ii) at such time there shall be no outstanding Letters of Credit issued by
such Person and all Unreimbursed Amounts, including any L/C Borrowings, owing to
such Person have been paid in full. Upon any such removal consented to by such
Person, any Letters of Credit issued by such Person shall cease to be Letters of
Credit for purposes of this Agreement.
“Disposition” means with respect to any Person, any sale, assignment, transfer
or other disposition by such Person, by any means, of (a) the Capital Stock of
any other Person, (b) any business, going concern or division or segment
thereof, or (c) any other Property of such Person, other than in the ordinary
course of business.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“Employee Benefit Plan” means an employee benefit plan within the meaning of
Section 3(3) of ERISA maintained, sponsored or contributed to by the Company or
any ERISA Affiliate.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises,


11
Lululemon Credit Agreement

--------------------------------------------------------------------------------





licenses, agreements or governmental restrictions relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)    With respect to any Credit Extension:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the first day of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent) (or if such


12
Lululemon Credit Agreement

--------------------------------------------------------------------------------





day is not a Business Day, then on the immediately preceding Business Day with a
term equivalent to such Interest Period;
(iii)    with respect to a Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.06 (a); and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Committed
Loans denominated in an Alternative Currency (other than Canadian Prime Rate
Committed Loans) must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, including any backup withholding of
such taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Company under Section 11.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 3.01(a)(ii) or (iii), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (d) any U.S. federal or Canadian withholding Taxes
imposed pursuant to FATCA.


13
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 1.01.
“Existing Pension Plans” has the meaning specified in Section 5.10.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant thereto, including any intergovernmental agreements and any rules or
guidance implementing such intergovernmental agreements.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided, that, if the Federal Funds
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.
“Fee LetterLetters” means (a) the letter agreement, dated October 19, 2016,
among the Company, the Administrative Agent and Merrill Lynch, Pierce Fenner &
Smith Incorporated, (b) the letter agreement, dated May 8, 2018, among the
Company, the Administrative Agent and Merrill Lynch, Pierce Fenner & Smith
Incorporated and (c) the letter agreement, dated May 8, 2018, between the
Company and HSBC Bank Canada.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all outstanding L/C Obligations in respect of Letters of
Credit issued by such L/C Issuer other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of


14
Lululemon Credit Agreement

--------------------------------------------------------------------------------





the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied.
“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” means, with respect to any Person, (i) any agreement, written
undertaking or contractual arrangement by which such Person assumes, guarantees,
endorses (other than the endorsement of instruments for deposit or collection in
the ordinary course of business), contingently agrees to purchase or provide
funds for the payment of, or otherwise becomes or is contingently liable upon,
the financial or monetary obligation or financial or monetary liability of any
other Person (excluding customary indemnification obligations arising from a
purchase and sale agreement negotiated at arm’s length and typical for
transactions of a similar nature), or agrees in writing to maintain the net
worth or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person in writing against loss,
including, without limitation, any operating agreement, take-or-pay contract or
application for or reimbursement agreement with respect to a letter of credit
(including any Letter of Credit), and (ii) any obligation in respect of the
liabilities of any partnership in which such Person is a general partner, except
to the extent that such liabilities of such partnership are nonrecourse to such
Person and its separate Property. The amount of any Guarantee of a Person shall
be deemed to be an amount equal to the stated or determinable amount of a
primary obligation in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by such Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means the U.S Guarantors and the Non-U.S. Guarantors.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders in Article X.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.
“Impermissible Qualification” means, relative to any opinion by the Accountants
as to any financial statement delivered pursuant hereto, any qualification or
exception to such opinion: (a)


15
Lululemon Credit Agreement

--------------------------------------------------------------------------------





which is of a “going concern” or a similar nature with respect to the Company or
any Significant Subsidiary (except as may be required as the result of (i) a
prospective Event of Default with respect to Section 7.08 or (ii) the impending
maturity of the Facility), (b) which relates to the limited scope of examination
of matters relevant to such financial statement (other than scope limitations
included in the standard form of opinion utilized by the Accountants or with
respect to Persons other than the Company or such Significant Subsidiary), or
(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Company to be
in default of any of its obligations under Section 7.08.
“Indebtedness” means, as to any Person, at a particular time, all items (other
than any indebtedness or obligations of such Person to the extent owed only to
(A) any Subsidiary of such Person, or (B) any other Person (or any Subsidiary
thereof) of which such Person is a Subsidiary) which constitute, without
duplication,
(i)    indebtedness for borrowed money,
(ii)    indebtedness in respect of the deferred purchase price of Property
(other than (a) trade payables incurred in the ordinary course of business, (b)
any bona fide earn-out or similar obligation, unless such obligation has not
been paid after becoming due and payable in accordance with its terms and (c)
accruals for payroll and other liabilities accrued in the ordinary course of
business),
(iii)    indebtedness evidenced by notes, bonds, debentures or similar
instruments,
(iv)    obligations with respect to any conditional sale or title retention
agreement,
(v)    indebtedness arising under acceptance facilities and the amount available
to be drawn under all letters of credit issued for the account of such Person
and, without duplication, all drafts drawn thereunder to the extent such Person
shall not have reimbursed the issuer in respect of the issuer’s payment thereof,
(vi)    Attributable Indebtedness,
(vii)    net obligations under Swap Contracts,
(viii)    all obligations of such Person in respect of Capital Stock subject to
mandatory redemption or redemption at the option of the holder thereof, in whole
or in part, and
(ix)    all obligations of any other Person in respect of any of the foregoing
that are secured by (or for which any obligee of any such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on any
Property owned or acquired by such Person whether or not the obligation secured
thereby has been assumed, and
(x)    to the extent not otherwise included above, Guarantees of such Person in
respect of any of the foregoing.


16
Lululemon Credit Agreement

--------------------------------------------------------------------------------





For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (ix) (unless such Indebtedness has been assumed by such Person or is
otherwise recourse to such Person) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby. The amount of Indebtedness shall be
determined based on the outstanding principal amount of the Indebtedness that is
the subject of the Guarantees in the case of Guarantees under clause (x).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan or
a Canadian Prime Rate Loan, the last day of each Interest Period applicable to
such Loan and the Maturity Date of any Lender; provided, however, that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan) and any Canadian Prime Rate Loan, the
last Business Day of each March, June, September and December and the Maturity
Date of any Lender.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Company in its Committed Loan Notice,
or such other period that is twelve months or less requested by the Company and
consented to by all the Lenders; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the latest Maturity Date.


17
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“IP Rights” has the meaning specified in Section 5.14.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America and HSBC, each in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder, and any Lender appointed by the Company (with the consent of the
Administrative Agent and such Lender) as such by notice to the Lenders as a
replacement for any L/C Issuer who is at the time of such appointment a
Defaulting Lender, and each Designated L/C Issuer.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


18
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means, with respect to any L/C Issuer, the
day that is five Business Days prior to the Maturity Date then in effect
applicable to such L/C Issuer (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sub-Commitment” means, as to each of Bank of America and HSBC,
in its capacity as an L/C Issuer, $25,000,000 and, as to any other L/C Issuer,
such amount as may be agreed by such L/C Issuer and the Company.
“Letter of Credit Sublimit” means an amount equal to $35,000,00050,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; and
Euro; in each case as long as there is a published LIBOR rate with respect
thereto.
“Lien” any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), or other security agreement or security
interest of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement and any capital or financing
lease having substantially the same economic effect as any of the foregoing.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17, and the Fee LetterLetters and Amendment No. 1 to
this Agreement, dated as of June 6, 2018, and each amendment to any of the
foregoing.


19
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Loan Parties” means, collectively, the Company, each other Borrower and each
other Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Margin Stock” means any “margin stock”, as defined in Regulation U of the Board
of Governors of the Federal Reserve System, as amended, supplemented or
otherwise modified from time to time.
“Material Adverse Change” means a material adverse change in the operations,
business, assets, properties, liabilities (actual or contingent), condition
(financial or otherwise) or prospects of the Company and its Subsidiaries, taken
as a whole.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Company and its subsidiaries, taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Company or any other Loan Party to perform
its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Company or any other Loan Party of any Loan Document
to which it is a party.
“Material Obligations” means, as of any date, Indebtedness (other than
Indebtedness under the Loan Documents) of the Company or its Subsidiaries in an
aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Obligations, the “principal amount” of Indebtedness at such date shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Company or such Subsidiary, as applicable, would be required to pay if such
Indebtedness and such obligations became due and payable on such date.
“Maturity Date” means December 15June 6, 20212023, subject to the extension
thereof pursuant to Section 2.15; provided, however, that the Maturity Date of
any Lender that is a Non-Extending Lender to any requested extension pursuant to
Section 2.15 shall be the Maturity Date in effect immediately prior to the
applicable Anniversary Date for all purposes of this Agreement; provided,
further, that if such date is not a Business Day, the Maturity Date shall be the
next succeeding Business Day.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure in respect of Letters of Credit denominated in
Dollars during the existence of a Defaulting Lender, an amount equal to 100% of
the Fronting Exposure of each L/C Issuer with respect to Letters of Credit
issued and outstanding at such time, (ii) with respect to Cash Collateral
consisting of cash or deposit account balances provided to reduce or eliminate
Fronting Exposure in respect of Letters of Credit denominated in any currency
other than Dollars during the existence of a Defaulting Lender, an amount equal
to 105% of the Fronting Exposure of each L/C Issuer with respect to Letters of
Credit issued and outstanding at such time, (iii) with respect to Cash
Collateral consisting


20
Lululemon Credit Agreement

--------------------------------------------------------------------------------





of cash or deposit account balances provided in accordance with the provisions
of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal to 105% of the
Outstanding Amount of all L/C Obligations, and (iv) otherwise, an amount
determined by the Administrative Agent and the applicable L/C Issuer in their
sole discretion.
“Multiemployer Plan” a Pension Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected (or all directly and adversely affected) Lenders in accordance with the
terms of Section 11.01 and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Non-U.S. Guarantors” means LACI and LCHI.
“Non-U.S. Borrowers” means LACI and LCHI.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Non-U.S. Obligor” means a Loan Party that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Non-U.S. Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Entity” means any Person or any business or operating unit of a
Person which is, or could be, operated separate and apart from (i) the other
businesses and operations of such Person, or (ii) any other line of business or
business segment.


21
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Organizational Documents” means, as to any Person which is (i) a corporation,
the certificate or articles of incorporation and bylaws of such Person, (ii) a
limited liability company, the limited liability company agreement or similar
agreement of such Person, (iii) a partnership, the partnership agreement or
similar agreement of such Person, or (iv) any other form of entity or
organization, the organizational documents analogous to the foregoing.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or grant of participation
(other than an assignment or grant of participation made pursuant to
Section 3.06).
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).


22
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, or any Governmental Authority succeeding to the
functions thereof.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means, at any date of determination, any Employee Benefit Plan
(including a Multiemployer Plan), that is subject to the Pension Funding Rules,
or at any time within the six years immediately preceding such date, was
sponsored, maintained, contributed to or required to be contributed to by the
Company or any ERISA Affiliate.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 6.02.
“Prior Quarter End” means, with respect to each change after the date hereof in
the fiscal year of the Company, the fiscal quarter end of the Company that
occurred immediately before the effective date of such change.
“Pro Forma Basis,” “pro forma basis,” “Pro Forma Effect” and “pro forma effect”
mean, in connection with any Specified Transaction by the Company or any
Subsidiary of the Company during the applicable Test Period, the pro forma
calculation of compliance with Section 7.08 made as if the assets, business or
Person acquired or disposed of, as applicable, in connection with such Specified
Transaction were acquired or disposed of, as applicable, on the first day of the
applicable Test Period and all Indebtedness created, incurred, issued, assumed,
repaid, discharged, satisfied, redeemed or defeased during the applicable Test
Period in connection with such Specified Transaction had been created, incurred,
issued, assumed, repaid, discharged, satisfied, redeemed or defeased on the
first day of the applicable Test Period.
“Property” means all types of real, personal, tangible, intangible or mixed
property.
“Public Lender” has the meaning specified in Section 6.02.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent


23
Lululemon Credit Agreement

--------------------------------------------------------------------------------





such market practice is not administratively feasible for the Administrative
Agent, such other day as otherwise reasonably determined by the Administrative
Agent).
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Rent” means, with respect to any period, Consolidated contractual rent expense
(and not incentive based rate) of the Company and its Subsidiaries under all
leases (other than Capital Leases) of real or personal property in accordance
with GAAP.
“Reportable Event” means with respect to any Pension Plan, (i) any event set
forth in Sections 4043(c) (other than a Reportable Event as to which the 30 day
notice requirement is waived by the PBGC under applicable regulations), 4062(e)
or 4063(a) of ERISA or the regulations thereunder, or (ii) any amendment that
would be prohibited under Section 436(c) of the Code.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or applicable L/C Issuer, as the case may be, in making such
determination; provided, further, that, if Total Credit Exposures are held by
more than one Lender (other than Defaulting Lenders), “Required Lenders” shall
require not less than two Lenders (other than Defaulting Lenders).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, treasurer or controller of a Loan
Party, solely for purposes of the delivery of incumbency certificates pursuant
to Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on


24
Lululemon Credit Agreement

--------------------------------------------------------------------------------





the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Canadian Prime Rate Loan or a Eurocurrency
Rate Loan denominated in an Alternative Currency, (ii) each date of a
continuation of a Eurocurrency Rate Loan denominated in an Alternative Currency
pursuant to Section 2.02, and (iii) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
L/C Issuer under any Letter of Credit denominated in an Alternative Currency,
(iv) in the case of all Existing Letters of Credit denominated in Alternative
Currencies, the Closing Date, and (v) such additional dates as the
Administrative Agent or any L/C Issuer shall determine or the Required Lenders
shall require.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations and Swing
Line Loans at such time.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States Government
(including without limitation, OFAC), the United Nations Security Council, the
European Union or Her Majesty’s Treasury (“HMT”).
“Sanctioned Person” means an individual or entity that is (i) included on OFAC’s
List of Specially Designated Nationals or HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, (ii) located or resident in, or
organized under the laws of, a country or territory subject to comprehensive
Sanctions (as of the date of this Agreement, Cuba, Iran, North Korea, Sudan,
Syria, and the Crimea region), or (iii) majority-owned or controlled by any of
the foregoing.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Significant Subsidiary” means each “Significant Subsidiary” of the Company
within the meaning of Regulation S X of the SEC as in effect from time to time.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


25
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Specified Transaction” means any Acquisition or Disposition of any Person,
business or assets constituting a business by the Company or any Subsidiary of
the Company.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that an L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.
“Subsidiary” means as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity (i) of which
such Person or any Subsidiary of such Person, directly or indirectly, owns or
controls a majority of the shares of securities or other Capital Stock having
ordinary voting power to elect a majority of the board of directors or other
governing body thereof (other than securities or interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned by such Person or (ii) the management of which is otherwise controlled,
directly or indirectly, through one or more intermediaries, by such Person, to
the extent such entity’s financial results are required to be included in such
Person’s consolidated financial statements under GAAP. Unless otherwise
provided, “Subsidiary” shall refer to a Subsidiary of the Company.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for


26
Lululemon Credit Agreement

--------------------------------------------------------------------------------





such Swap Contracts, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such Swap
Contracts (which may include a Lender or any Affiliate of a Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of
(a) $25,000,00050,000,000 and (b) the Aggregate Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Event” means, with respect to any Pension Plan, (i) a Reportable
Event, (ii) the termination of a Pension Plan, or the filing of a notice of
intent to terminate a Pension Plan, or the treatment of a Pension Plan amendment
as a termination under Section 4041 or 4041A of ERISA, (iii) the institution of
proceedings to terminate a Pension Plan under Section 4042 of ERISA or (iv) the
appointment of a trustee to administer any Pension Plan under Section 4042 of
ERISA.
“Test Period” means, for any date of determination under this Agreement, the
four (4) consecutive fiscal quarters of the Company most recently ended as of
such date of determination.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.


27
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan, a Canadian Prime Rate Loan or a Eurocurrency Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Guarantors” means the Company and LUSA.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Subsidiary” means any Subsidiary that is organized under the laws of any
political subdivision of the United States.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


28
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of
Accounting Standards Codification of the Financial Accounting Standards Board
825 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP or in the application
thereof (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (B) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP or in the
application thereof. Without limiting the foregoing, leases shall continue to be
classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.
(c)    Pro Forma Adjustments. For purposes of determining compliance with
Section 7.08 with respect to any Test Period during which any Specified
Transaction occurs, the Consolidated Fixed Charge Ratio and the Consolidated
Rent-Adjusted Leverage Ratio shall be calculated with respect to such Test
Period and such Specified Transaction on a Pro Forma Basis.

1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


29
Lululemon Credit Agreement

--------------------------------------------------------------------------------






1.05    Exchange Rates; Currency Equivalents. (a) The Administrative Agent or an
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. The Administrative Agent shall promptly advise
the Company of each redetermination of the Spot Rate applicable to Loans. The
applicable L/C Issuer shall advise the Company of each redetermination of the
Spot Rate applicable to Letters of Credit as part of the normal quarter-end
invoicing of fees and expenses. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or an L/C Issuer,
as applicable.
(b)    Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or an L/C Issuer, as the case may be.
(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

1.06    Additional Alternative Currencies. (a) The Company may from time to time
request that Eurocurrency Rate Loans be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the making of Eurocurrency Rate Loans, such request shall be subject to the
approval of the Administrative Agent and the Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and each L/C
Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
1:00 p.m., 20 Business Days prior to the date of the desired Credit Extension
(or such later time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
L/C Issuer thereof. Each Lender (in the case of any such


30
Lululemon Credit Agreement

--------------------------------------------------------------------------------





request pertaining to Eurocurrency Rate Loans) or the applicable L/C Issuer (in
the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 1:00 p.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.
(c)    Any failure by a Lender or an L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or such L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Lenders
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Committed Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the L/C Issuers consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

1.07    Change of Currency. (a) Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption. If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent and the Company may from
time to time mutually agree to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent and the Company may from
time to time mutually agree to be appropriate to reflect a change in currency of
any other country and any relevant market conventions or practices relating to
the change in currency.

1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


31
Lululemon Credit Agreement

--------------------------------------------------------------------------------






1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.10    Currency Generally.
(a)    For purposes of determining compliance with Sections 7.01 and 7.02 with
respect to any amount of Indebtedness in a currency other than Dollars, no
Default shall be deemed to have occurred solely as a result of changes in rates
of currency exchange occurring after the time such Indebtedness is incurred (so
long as such Indebtedness, at the time incurred, was permitted hereunder).
(b)    For purposes of calculating the Consolidated Rent-Adjusted Leverage Ratio
or Consolidated Fixed Charge Ratio on any date of determination, amounts
denominated in a currency other than Dollars will be translated into Dollars at
the currency exchange rates used in the Company’s latest financial statements
delivered pursuant to Section 6.01(a) or (b), and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Contracts permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar Equivalent of such Indebtedness.

1.11    Timing of Payment and of Performance.
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day and such extension shall be reflected in the computation
of interest or fees, as the case may be.

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

2.01    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to any Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period applicable to such
Lender, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, each Borrower may borrow
under this Section 2.01, prepay its respective


32
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Committed Borrowings under Section 2.05, and reborrow under this Section 2.01.
Committed Loans may be Base Rate Loans, Canadian Prime Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

2.02    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the irrevocable notice of the applicable Borrower to the
Administrative Agent (and, in the case of Committed Borrowing to be denominated
in Canadian Dollars, to the Canadian Agent), which may be given by (A) telephone
or (B) a Committed Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Committed
Loan Notice. Each such Committed Loan Notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans,
(ii) four Business Days (or five Business Days in the case of a Special Notice
Currency)prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Committed Loans or Canadian Prime
Rate Committed Loans; provided, however, that if the applicable Borrower wishes
to request Eurocurrency Rate Loans having an Interest Period other than one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 1:00 p.m. (i) four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) five Business Days (or six Business days in the case of a
Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 1:00 p.m., (i) three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) four Business Days (or
five Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, the Administrative Agent shall
notify such Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Except as
provided in Sections 2.03(c) and 2.04(c), each Committed Borrowing of or
conversion to Committed Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Borrower giving such notice is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) the currency of
the Committed Loans to be borrowed. If a Borrower fails to specify a currency in
a Committed Loan Notice requesting a Borrowing, then the Committed


33
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Loans so requested shall be made in Dollars. If a Borrower fails to specify a
Type of Committed Loan in a Committed Loan Notice or if such Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If a Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Committed Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 3:00 p.m., in the case
of any Committed Loan denominated in Dollars, and not later than the Applicable
Time specified by the Administrative Agent in the case of any Committed Loan in
an Alternative Currency, in each case on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Company or the other applicable Borrower in like funds
as received by the Administrative Agent either by (i) crediting the account of
such Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing denominated in Dollars is given by a Borrower, there
are L/C Borrowings outstanding to such Borrower, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the continuance of an Event of Default, no Loans
may be requested as, converted to, or continued as, Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.


34
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Lender.

2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date applicable to such
L/C Issuer, to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of each Borrower or its Subsidiaries, and
to amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of each Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (xw) the Total Outstandings shall not exceed the Aggregate
Commitments, (yx) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, (y) the Outstanding Amount of the L/C Obligations in
respect of Letters of Credit issued by any L/C Issuer shall not exceed the
Letter of Credit Sub-Commitment of such L/C Issuer and (z) the Outstanding
Amount of the L/C Obligations shall not exceed the Letter of Credit Sublimit.
Each request by a Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by such Borrower that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, each Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly each Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit, if:


35
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(A)    the expiry date of the requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
latest Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date or the Outstanding Amount of L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized or backstopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $500,000;
(D)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    such L/C Issuer does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit


36
Lululemon Credit Agreement

--------------------------------------------------------------------------------





and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion; or
(G)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of any Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable L/C Issuer, by personal delivery or by any other
means acceptable to such L/C Issuer. Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 1:00 p.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may reasonably require. In the case of a
request for an amendment of any outstanding Letter of


37
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (I) the Letter of Credit to be
amended; (II) the proposed date of amendment thereof (which shall be a Business
Day); (III) the nature of the proposed amendment; and (IV) such other matters as
such L/C Issuer may reasonably require. Additionally, the applicable Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require. Each L/C Issuer may fulfill its
obligation to issue Letters of Credit hereunder through its branches or
affiliates.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or applicable Subsidiary) or enter into the applicable amendment, as
the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit (A) on the Closing Date, with respect to each Existing Letter of
Credit and (B) immediately upon the issuance of each Letter of Credit following
the Closing Date.
(iii)    If any Borrower so requests in any Letter of Credit Application, the
applicable L/C Issuer shall agree to issue a standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by an L/C Issuer, the
applicable Borrower shall not be required to make a specific request to such L/C
Issuer for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or


38
Lululemon Credit Agreement

--------------------------------------------------------------------------------





before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
applicable Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the applicable L/C Issuer in such Alternative Currency, unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, such Borrower shall have notified such
L/C Issuer promptly following receipt of the notice of drawing that such
Borrower will reimburse such L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable L/C Issuer shall notify the applicable
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 1:00 p.m. on the Business
Day following the date of any payment by the applicable L/C Issuer under a
Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the date
of any payment by such L/C Issuer under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date, an “Honor Date”), the applicable
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the applicable Borrower, whether on or after
the Honor Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the applicable Borrower agrees, as a separate and
independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing. If the applicable Borrower fails to timely
reimburse the applicable L/C Issuer on the Honor Date, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the applicable Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the


39
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Any notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer, in Dollars, at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
3:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Committed
Loan to the applicable Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
(iv)    Until each Lender funds its Committed Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.
(v)    Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the applicable Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse an


40
Lululemon Credit Agreement

--------------------------------------------------------------------------------





L/C Issuer for the amount of any payment made by such L/C Issuer under any
Letter of Credit, together with interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of an L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of an L/C Issuer submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
applicable Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
(e)    Obligations Absolute. The obligation of each Borrower to reimburse an L/C
Issuer for each drawing under its respective Letters of Credit issued by such
L/C Issuer and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:


41
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by
such L/C Issuer which does not in fact materially prejudice the Borrowers;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;
(vii)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
Each applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such


42
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Borrower’s instructions or other irregularity, the applicable Borrower will
immediately notify the applicable L/C Issuer. The applicable Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuers. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence, bad faith
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of its respective
Letters of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of an
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the applicable Borrower may have a
claim against the applicable L/C Issuer, and such L/C Issuer may be liable to
such Borrower to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by such Borrower which such
Borrower proves were caused by such L/C Issuer’s willful misconduct, bad faith
or gross negligence as determined by a court of competent jurisdiction by final
and nonappealable judgment or such L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, an L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. An L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the applicable Borrower when a Letter of
Credit is issued, (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, such L/C Issuer shall not be responsible to the
applicable Borrower for, and such L/C Issuer’s rights and remedies against such
Borrower shall not be impaired by, any action or inaction of such L/C Issuer
required or


43
Lululemon Credit Agreement

--------------------------------------------------------------------------------





permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Company (on behalf of each Borrower) shall pay
to the Administrative Agent for the account of each Lender in accordance,
subject to adjustment as provided in Section 2.18, with its Applicable
Percentage, in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. Letter of Credit Fees shall be (i) due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
latest Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default has occurred and is
continuing, all Letter of Credit Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company (on behalf of each applicable Borrower) shall pay directly
to the applicable L/C Issuer for its own account, in Dollars, a fronting fee
with respect to each Letter of Credit, at the rate per annum specified in the
applicable Fee Letter or as otherwise agreed between the Company and the
applicable L/C Issuer, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the last Business Day of
each March, June, September and December in respect of the most recently-ended
calendar quarter (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date applicable to such L/C Issuer
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
(on behalf of each applicable Borrower) shall pay directly to the applicable L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


44
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, each applicable Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under its respective Letters of Credit. The Company hereby acknowledges
that the issuance of Letters of Credit for the account of its Subsidiaries
inures to the benefit of the Company, and that the Company’s business derives
substantial benefits from the businesses of such Subsidiaries.
(l)    Letter of Credit Reports. Each L/C Issuer shall furnish (A) to the
Administrative Agent (with a copy to the Company) on the first Business Day of
each month a written report in substantially the form of Exhibit G (or any other
form approved by the Administrative Agent) summarizing issuance and expiration
dates of Letters of Credit issued by such L/C Issuer during the preceding month
and drawings during such month under all Letters of Credit issued by such L/C
Issuer, (B) to the Administrative Agent (with a copy to the Company) on the
first Business Day of each calendar quarter a written report setting forth the
average daily aggregate available amount of Letters of Credit issued by such L/C
Issuer during the preceding calendar quarter of all Letters of Credit issued by
such Issuing Bank and (C) prompt notice to the Administrative Agent of each
expiration or cancellation of a Letter of Credit issued by such Issuing Bank
hereunder.

2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, agrees to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period applicable to the Swing Line Lender in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that (x) after giving effect to
any Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the Revolving Credit Exposure of any Lender shall not
exceed such Lender’s Commitment, (y) the Company shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Company may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall be a Base Rate Loan. Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.


45
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $1,000,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice, the Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 3:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company at its
office by crediting the account of the Company on the books of the Swing Line
Lender in Same Day Funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Lender make a Base Rate Committed Loan
to the Company in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Company with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Committed Loan to the
Company in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


46
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to


47
Lululemon Credit Agreement

--------------------------------------------------------------------------------





any settlement entered into by the Swing Line Lender in its discretion), each
Lender shall pay to the Swing Line Lender its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
applicable Overnight Rate. The Administrative Agent will make such demand upon
the request of the Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05    Prepayments. (a) Each Borrower may, upon notice from the Company to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans made to such Borrower in whole or in part without premium or
penalty; provided that (i) such notice must be in a form acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
1:00 p.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Base Rate Committed
Loans or Canadian Prime Rate Loans; and (ii) any prepayment of Committed Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment of its respective Committed Loans and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.18, each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.
(b)    The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $500,000.


48
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
(c)    Subject, for the avoidance of doubt, to Section 2.19, if the
Administrative Agent notifies the Company at any time that the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, each Borrower shall prepay such Borrower’s respective Loans and/or the
Company (on behalf of the applicable Borrowers) shall Cash Collateralize the L/C
Obligations in an aggregate amount at least equal to such excess; provided,
however, that, subject to the provisions of Section 2.17(a), the Company shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Aggregate Commitments then in effect. The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request as reasonably necessary that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.

2.06    Termination or Reduction of Commitments. The Company may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 1:00 p.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. The amount of any such Aggregate Commitment
reduction shall not be applied to the Letter of Credit Sublimit unless otherwise
specified by the Company. Any reduction of the Aggregate Commitments shall be
applied to the Commitment of each Lender according to its Applicable Percentage.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination. The Company
may rescind or postpone any notice of termination of any Commitments if such
termination would have resulted from a refinancing of all of the applicable
Commitments or other conditional event, which refinancing or other conditional
event shall not be consummated or shall otherwise be delayed.

2.07    Repayment of Loans. (a) Each Borrower shall repay to Administrative
Agent for the ratable account of each Lender on the Maturity Date applicable to
such Lender the aggregate principal amount of Committed Loans made by such
Lender to such Borrower outstanding on such date.
(b)    The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date of any Lender.


49
Lululemon Credit Agreement

--------------------------------------------------------------------------------






2.08    Interest. (a) Subject to the provisions of subsection (b) below,
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; (iii) each Canadian Prime Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Rate; and (iv) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due,
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    For the purposes of the Interest Act (Canada) and disclosure thereunder,
(i) whenever a rate of interest or fee rate hereunder is calculated on the basis
of a year (the “deemed year”) that contains fewer days than the actual number of
days in the calendar year of calculation, such rate of interest or fee rate
shall be expressed as a yearly rate by multiplying such rate of interest or fee
rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.
(e)    Interest Paid by Canadian Borrowers. Notwithstanding anything contained
herein to the contrary, any Borrower organized under the laws of Canada will not
be obliged to make any payment of interest or other amounts payable to the
Lenders hereunder in excess of the amount or rate that would be permitted by law
or would result in the receipt by the Lenders of interest at a criminal rate (as
such term is construed under the Criminal Code (Canada)). If the making of any
payment by any Borrower organized under the laws of Canada would result in a


50
Lululemon Credit Agreement

--------------------------------------------------------------------------------





payment being made that is in excess of such amount or rate, the Lenders will
determine the payment or payments that are to be reduced or refunded, as the
case may be, so that such result does not occur. For the purposes of this
Agreement, any interest or other amounts payable to the Lenders shall be
determined in accordance with generally accepted actuarial practices and
principles and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Lenders will be prima facie
evidence for purposes of such determination.

2.09    Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:
(a)    Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.18. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
commitment fee. The commitment fee payable to each Lender shall accrue at all
times during the Availability Period applicable to such Lender including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur during the first full fiscal quarter after the Closing Date, and on the
last day of the Availability Period applicable to such Lender. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.
(b)    Other Fees. (i) The Company shall pay to Merrill Lynch, Pierce, Fenner &
Smith Incorporated, HSBC Bank Canada and the Administrative Agent for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the applicable Fee Letter. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
(ii)    The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate), Canadian Prime Rate
Loans and Eurocurrency Rate Loans denominated in Canadian Dollars shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Committed Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof,


51
Lululemon Credit Agreement

--------------------------------------------------------------------------------





for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. With respect to all
Non-LIBOR Quoted Currencies, the calculation of the applicable interest rate
shall be determined in accordance with market practice.
(b)    If, at any time prior to the termination of the Commitments of all of the
Lenders and the repayment of all other Obligations hereunder (other than (i)
contingent indemnification obligations as to which no claim has been asserted,
(ii) Obligations described in clauses (b) and (c) of the definition thereof and
(iii) any Letter of Credit that has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to the L/C Issuer or such Letter of
Credit has been deemed reissued under another agreement reasonably acceptable to
the L/C Issuer), as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuer, as the case may be, within three Business Days after
notice by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or any L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
During such three Business Day period and thereafter, if the preceding sentence
is complied with, the failure to previously pay such shortfall in interest and
fees and the delivery of such inaccurate certificate shall not in and of
themselves constitute a Default or Event of Default and no amounts shall be
payable at the Default Rate in respect of any such interest or fees. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Company’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments in the case of an
Event of Default under Section 6.01(f) or (g) but shall otherwise terminate upon
the repayment of all other Obligations hereunder.

2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. Subject to Section
11.06(c), the accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to each Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of any Borrower hereunder to
pay any amount owing with respect to its respective Obligations. In the event of
any conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to a Borrower made through the
Administrative


52
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Agent, such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 3:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent (or, in the case of Loans denominated in
Canadian Dollars, to the Canadian Agent), for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, any Borrower is prohibited by any Law from
making any required payment hereunder in an Alternative Currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 3:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 2:00 p.m. on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base


53
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Rate Loans or Canadian Prime Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the applicable Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in Same
Day Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such L/C Issuer, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender


54
Lululemon Credit Agreement

--------------------------------------------------------------------------------





to make any Committed Loan, to fund any such participation or to make any
payment under Section 11.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13    Sharing of Payments by Lenders. Subject, for the avoidance of doubt, to
Section 2.19, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Committed Loans made by it to a Borrower, or the
participations in L/C Obligations or in Swing Line Loans to a Borrower held by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations with regard to such Borrower
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the relevant Committed Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of any Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.17, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant.
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14    Company Appointment and Authorization. Each Subsidiary of the Company
that is a Loan Party hereby irrevocably appoints the Company as its agent for
all purposes relevant to


55
Lululemon Credit Agreement

--------------------------------------------------------------------------------





this Agreement and each of the other Loan Documents, including (i) the giving
and receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) the receipt of the proceeds of any Loans made by the Lenders to any
such Borrower hereunder. Any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Borrower.

2.15    Extension of Maturity Date.
(a)    Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 30 days prior to the first and/or second anniversary of the
ClosingAmendment Effective Date (the “Anniversary Date”), request that each
Lender extend such Lender’s Maturity Date for an additional one year from the
Maturity Date then in effect with respect to such Lender.
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than 30 days prior to the applicable Anniversary Date and not later than
the date (the “Notice Date”) that is 20 days prior to such Anniversary Date,
advise the Administrative Agent whether or not such Lender agrees to such
extension (and each Lender that determines not to so extend its Maturity Date (a
“Non‑Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non‑Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each Lender’s determination under this Section no later
than the date 15 days prior to the applicable Anniversary Date (or, if such date
is not a Business Day, on the next preceding Business Day).
(d)    Additional Commitment Lenders. The Company shall have the right to
replace each Non‑Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 11.13; provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
applicable Anniversary Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).
(e)    Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending


56
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Lender”) and the additional Commitments of the Additional Commitment Lenders
shall be not less than 51% of the aggregate amount of the Commitments in effect
immediately prior to the applicable Anniversary Date, then, effective as of such
Anniversary Date, the Maturity Date of each Extending Lender and of each
Additional Commitment Lender shall be extended to the date falling one year
after the Maturity Date then in effect (except that, if such date is not a
Business Day, such Maturity Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement.
(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the applicable Anniversary Date (in
sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such extension and (ii) in the case of the Company, certifying that, before and
after giving effect to such extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of such Anniversary Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date (provided that any representation or warranty qualified by materiality or
material adverse effect shall be true and correct in all respects), and except
that for purposes of this Section 2.15, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01, and (B) no Default exists. In addition, on the
Maturity Date of each Non-Extending Lender, the Borrowers shall prepay any
Committed Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep outstanding
Committed Loans ratable with any revised Applicable Percentages of the
respective Lenders effective as of such date.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.16    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the Company
may from time to time, request an increase in the Aggregate Commitments by an
amount (for all such requests) not exceeding $200,000,000 for an Aggregate
Commitment not to exceed a total principal amount of $350,000,000600,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $5,000,000, and (ii) the Company may make a maximum of four such requests.
The Company may, in its sole discretion, seek an increase in Commitments from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) or any additional Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent (such existing Lenders and Eligible
Assignees so agreeing to provide any such increase, the “Increasing Lenders”),
in each case, subject to the approval of the Administrative Agent, the L/C
Issuers and the Swing Line Lender to the extent in each case required pursuant
to Section 11.06(b) (as if such increase was an assignment).


57
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(b)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders (including any additional Eligible Assignees)
of the final allocation of such increase and the Increase Effective Date.
(c)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date (provided that any
representation or warranty qualified by materiality or material adverse effect
shall be true and correct in all respects), and except that for purposes of this
Section 2.16, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.
(d)    Reallocation of Revolving Credit Exposure. Each Increasing Lender shall,
before 2:00 p.m. on the Increase Effective Date, purchase at par that portion of
outstanding Loans and funded participations of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans to be funded and the Revolving Credit Exposure to be held by the
Lenders ratably in accordance with their Commitments after giving effect to the
increase in Commitments.
(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

2.17    Cash Collateral.
(a)    Certain Credit Support Events. If (i) an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date
applicable to such L/C Issuer, any L/C Obligation for any reason remains
outstanding, (iii) the Company (on behalf of the applicable Borrower) shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Company shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) or such
Defaulting Lender (in the case of clause (iv) above) following any request by
the Administrative Agent or such L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount. Additionally, if
the Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Company shall provide Cash Collateral for the


58
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.
(b)    Grant of Security Interest. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or an L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America. The Company shall pay on demand therefor from time
to time all customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.03, 2.05, 2.18 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuers may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


59
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to an L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Company
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.17; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, an L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.18(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.


60
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the applicable Borrower or the Company, as the case may be, shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.17.
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Company shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to the applicable L/C Issuer the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 11.21, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, the
Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the


61
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.18(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.19    Section 956 Interpretive Provision.
Notwithstanding any provision of this Agreement or in any other Loan Document,
express or implied, in no event shall LACI or LCHI be obligated to make any
payments in respect of an Obligation of the Company, LUSA or a Loan Party that
is a U.S. person, it being the intention of the parties hereto to avoid adverse
tax consequences due to the application of Section 956 of the Code.
All provisions in this Agreement and any Loan Document shall be interpreted and
applied consistently with this Section 2.19 and where other provisions of this
Agreement or any other Loan Document conflict with the provisions of this
Section 2.19, the provisions of this Section 2.19 shall control.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or Loan
Party, as the case may be) require the deduction or withholding of any Tax from
any such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (e) below.
(i)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any


62
Lululemon Credit Agreement

--------------------------------------------------------------------------------





required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(ii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the applicable Loan Party shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(c)    Tax Indemnifications. (i) Each of (x) the Company and LUSA shall, jointly
and severally with respect to all Obligations and (y) LACI and LCHI shall, with
respect to their own respective Obligations, indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error. Each of (x) the Company
and LUSA shall, jointly and severally with respect to all Obligations and (y)
LACI and LCHI shall, with respect to their own respective Obligations, indemnify
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, for any amount which a Lender or an L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the


63
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender or such L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority as provided in this Section 3.01,
the Company shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law other than the Code or the taxing authorities of the
jurisdiction pursuant to such applicable law to comply with the requirements for
exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,


64
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(IV)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender


65
Lululemon Credit Agreement

--------------------------------------------------------------------------------





may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner;
(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification and/or
provide such successor form, promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01


66
Lululemon Credit Agreement

--------------------------------------------------------------------------------





with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that each Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Committed Loans to Eurocurrency Rate Loans, shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
their respective Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the


67
Lululemon Credit Agreement

--------------------------------------------------------------------------------





illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, each applicable Borrower shall also pay accrued
interest on the amounts so prepaid or converted.

3.03    Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) (i) the
Administrative Agent reasonably determines that deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause (a)
above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended, (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
reasonable determination described in this section, the Administrative Agent, in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Company that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender reasonably determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has


68
Lululemon Credit Agreement

--------------------------------------------------------------------------------





imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice
thereof.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Company) that the Company or Required Lenders (as applicable) have determined,
that:
(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, because the LIBOR Screen Rate (as defined below) is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or


(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or


(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that,


69
Lululemon Credit Agreement

--------------------------------------------------------------------------------





will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
As used above:
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Company).

3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below) or any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any


70
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such L/C Issuer, the
applicable Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the applicable Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such L/C Issuer or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Company shall be conclusive absent manifest error. The applicable Borrower
shall pay such Lender or such L/C Issuer, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof; provided,
that a Lender shall be entitled to compensation with respect to any of the
foregoing subsection (a) or (b) of this Section only if it is the applicable
Lender’s general policy or practice to demand compensation in similar
circumstances under comparable provisions of financing agreements.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    Additional Reserve Requirements. Each applicable Borrower shall pay to
each Lender, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as


71
Lululemon Credit Agreement

--------------------------------------------------------------------------------





“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan made to such Borrower equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

3.05    Compensation for Losses. Subject, for the avoidance of doubt, to Section
2.19, upon written demand of any Lender (with a copy to the Administrative
Agent) from time to time which demand shall set forth in reasonable detail the
basis for requesting such amount, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan made to
such Borrower other than a Base Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
(b)    any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;
(c)    any failure by such Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. Each Borrower shall also pay any customary administrative fees charged
by such Lender in respect of its respective Obligations in connection with the
foregoing. A certificate of a Lender setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender as specified in this
Section and delivered to the Borrower shall be conclusive absent manifest error.


72
Lululemon Credit Agreement

--------------------------------------------------------------------------------





For purposes of calculating amounts payable by the applicable Borrower to the
relevant Lender under this Section 3.05, each Lender shall be deemed to have
funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such
Loan by a matching deposit or other borrowing in the offshore interbank market
for such currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the applicable Borrower to repay the
Credit Extension in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 3.04, or requires any Borrower to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or any
Governmental Authority for the account of any Lender or any L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Company such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 11.13.

3.07    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction (or waiver in accordance with Section 11.01) of the following
conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly


73
Lululemon Credit Agreement

--------------------------------------------------------------------------------





executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;
(ii)    Notes, if requested by a Lender at least three Business Days prior to
the Closing Date, executed by the each Borrower in favor of such Lender;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in the jurisdiction of its organization;
(v)    a favorable opinion of (A) Ropes & Gray LLP, New York counsel to the Loan
Parties, (B) McCarthy Tétrault LLP, special Canadian counsel to the Company,
LACI and LCHI and (C) Brownstein Hyatt Farber Schreck, LLP, special Nevada
counsel to LUSA, each addressed to the Administrative Agent and each Lender, as
to such matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;
(vi)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the January
31, 2016 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and
(vii)    such other information as has been reasonably requested in writing at
least 10 days prior to the Closing Date by the Administrative Agent or the
Lenders that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    Unless waived by the Administrative Agent, the Company shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least three Business Days prior to or on the Closing Date.


74
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or reasonably satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of (i) each Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided that any representation or warranty qualified by materiality or
material adverse effect shall be true and correct in all respects).
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:


75
Lululemon Credit Agreement

--------------------------------------------------------------------------------






5.01    Existence and Power. Each Loan Party and each Significant Subsidiary (a)
is duly organized and is validly existing in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has all requisite power and
authority to own its Property and to carry on its business as now conducted and
(c) is in good standing and authorized to do business in each jurisdiction in
which the nature of the business conducted therein or the Property owned by it
therein makes such qualification necessary; except, in each case referred to in
clause (a) (other than with respect to the Borrowers), (b) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

5.02    Authority and Execution; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) constitute a default under or
result in a breach of or require the mandatory repayment of or other
acceleration of payment under or pursuant to the terms of, any mortgage,
indenture, contract or agreement or (c) violate any Law; except with respect to
any breach, contravention or violation referred to in clauses (b) and (c) above,
to the extent that such breach, contravention or violation would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
(i) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and (ii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

5.05    Financial Statements; No Material Adverse Effect.
The Company has heretofore delivered to the Administrative Agent and the Lenders
copies of the Audited Financial Statements. The Audited Financial Statements
fairly present in all material respects the Consolidated financial condition and
results of the operations of the Company and its Subsidiaries as of the dates
and for the periods indicated therein and have been prepared in conformity with
GAAP. Since January 31, 20162018, there has been no Material Adverse Change.


76
Lululemon Credit Agreement

--------------------------------------------------------------------------------






5.06    Litigation. There are no actions, suits or proceedings at law or in
equity or by or before any Governmental Authority (whether purportedly on behalf
of the Company or any of its Subsidiaries) pending or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries or maintained
by the Company or any of its Subsidiaries or which may affect the Property of
the Company or any of its Subsidiaries or any of their respective Properties or
rights (a) except as set forth on Schedule 5.06, which would not reasonably be
expected to have a Material Adverse Effect or (b) purport to adversely affect
the legality, validity or enforceability this Agreement or any other Loan
Document, or any of the transactions contemplated hereby.

5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08    Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title or other interest as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Company and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.

5.09    Insurance. The properties of the Company and its Subsidiaries are
insured with insurance companies that the Company reasonably believes to be
financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar businesses as the Company and
its Subsidiaries) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Company or the
applicable Subsidiary operates.






77
Lululemon Credit Agreement

--------------------------------------------------------------------------------






5.10    Plans.
No Pension Plans are in effect as of the Effective Date. Each Employee Benefit
Plan is in compliance with ERISA and the Code, and other applicable federal and
state laws, where applicable, except to the extent a violation thereof would not
reasonably be expected to have a Material Adverse Effect. No Termination Event
has occurred, or is reasonably expected to occur, except to the extent that such
Termination Event neither individually nor in the aggregate would reasonably be
expected to have a Material Adverse Effect. The Company and its ERISA Affiliates
have, as of the Effective Date, made all contributions or payments to or under
each such Pension Plan required by law (including, without limitation, the
Pension Funding Rules) or the terms of such Pension Plan or any contract or
agreement with respect thereto, which failure has not been corrected within 60
days following the final due dates for all required contributions or payments
for the applicable plan year, except to the extent that the failure to make such
contribution or payment would not reasonably be expected to have a Material
Adverse Effect. No liability to the PBGC has been, or is expected by the Company
or any ERISA Affiliate to be, incurred by the Company or any ERISA Affiliate,
except to the extent that such liability would not reasonably be expected to
have a Material Adverse Effect.

5.11    Government Regulations.
Neither the Company nor any of its Subsidiaries nor any Person controlled by,
controlling, or under common control with, the Company or any of its
Subsidiaries, is subject to regulation under the Investment Company Act of 1940,
as amended. Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of any Loan, nor any Letter of Credit, will be used, directly or
indirectly, for a purpose which violates any law, rule or regulation of any
Governmental Authority, including, without limitation, the provisions of
Regulations T, U or X of the Board of Governors of the Federal Reserve System,
as amended.

5.12    No Misrepresentation.
(a) No representation or warranty contained in any Loan Document and no
certificate or report from time to time furnished by the Company or any of its
Subsidiaries in connection with the transactions contemplated thereby (other
than projected financial information, pro forma financial information and
information of a general economic or industry nature), when taken as a whole
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not materially misleading. With
respect to projected financial information and pro forma financial information,
the Borrowers represent that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.
(b) As of the Amendment Effective Date, the information included in each
Beneficial Ownership Certification is true and correct in all respects.


78
Lululemon Credit Agreement

--------------------------------------------------------------------------------






5.13    Compliance with Applicable Laws. Neither the Company nor any of its
Subsidiaries is in default under any judgment, order, writ, injunction, decree
or decision of any Governmental Authority or any mortgage, indenture, contract
or agreement to which it is a party or by which it or any of its Property is
bound, except in such instances in which (i) such is being contested in good
faith by appropriate proceedings diligently conducted or (ii) the effect of
which default, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

5.14    Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, license or possess the right to use all of the trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, as currently
conducted, without conflict with the rights of any other Person, except to the
extent the absence of such IP Rights or the existence of such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the best knowledge of the Company, no slogan or
other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by the Company or any
Subsidiary infringes upon any rights held by any other Person, except for such
infringements, individually or in the aggregate, which would not reasonably be
expected to result in a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Company, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.15    Sanctions and Anti-Corruption Laws. Each Loan Party is in compliance, in
all material respects, with (i) applicable Sanctions and (ii) Anti-Corruption
Laws. Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of
the Company and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is a
Sanctioned Person.

5.16    Representations as to Non-U.S. Obligors. Each Non-U.S. Obligor
represents and warrants to the Administrative Agent and the Lenders that:
(a)    Such Non-U.S. Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Non-U.S. Obligor, the “Applicable
Non-U.S. Obligor Documents”), and the execution, delivery and performance by
such Non-U.S. Obligor of the Applicable Non-U.S. Obligor Documents constitute
and will constitute private and commercial acts and not public or governmental
acts. Neither such Non-U.S. Obligor nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such
Non-U.S. Obligor is organized and existing in respect of its obligations under
the Applicable Non-U.S. Obligor Documents.
(b)    The Applicable Non-U.S. Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Non-U.S. Obligor is organized and
existing for the enforcement thereof against such Non-U.S. Obligor under the
Laws of such jurisdiction, and to


79
Lululemon Credit Agreement

--------------------------------------------------------------------------------





ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Non-U.S. Obligor Documents. It is not necessary to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of the Applicable Non-U.S. Obligor Documents that the Applicable
Non-U.S. Obligor Documents be filed, registered or recorded with, or executed or
notarized before, any court or other authority in the jurisdiction in which such
Non-U.S. Obligor is organized and existing or that any registration charge or
stamp or similar tax be paid on or in respect of the Applicable Non-U.S. Obligor
Documents or any other document, except for (i) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Non-U.S. Obligor Document or any other document is
sought to be enforced and (ii) any charge or tax as has been timely paid.
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Non-U.S. Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Non-U.S. Obligor Documents or (ii) on any payment to
be made by such Non-U.S. Obligor pursuant to the Applicable Non-U.S. Obligor
Documents, except as has been disclosed to the Administrative Agent.
(d)    The execution, delivery and performance of the Applicable Non-U.S.
Obligor Documents executed by such Non-U.S. Obligor are, under applicable
foreign exchange control regulations of the jurisdiction in which such Non-U.S.
Obligor is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

5.17    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (unless the Outstanding Amount of the
L/C Obligations related thereto have been Cash Collateralized, backstopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to such L/C Issuers), the
Company shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01    Financial Statements. Deliver to the Administrative Agent for prompt
further distribution to each Lender.
(a)    Within 90 days after the end of each fiscal year of the Company, a copy
of the Company’s annual report on Form 10 K in respect of such fiscal year,
containing its Consolidated balance sheet as at the end of such fiscal year,
together with the related Consolidated statements of operations, stockholders’
equity and cash flows as of and through the end of such fiscal year, setting


80
Lululemon Credit Agreement

--------------------------------------------------------------------------------





forth in each case in comparative form the figures for the preceding fiscal
year, such Consolidated financial statements to be audited and certified without
Impermissible Qualification by the Accountants; and
(b)    Within 60 days after the end of each of the first three fiscal quarters
of each fiscal, a copy of the Company’s quarterly report on Form 10 Q in respect
of such fiscal quarter, containing the Consolidated balance sheet of the Company
as at the end of each such quarterly period, together with the related
Consolidated statements of operations, stockholders’ equity and cash flows for
such period and for the elapsed portion of the fiscal year through such date
(setting forth in each case in comparative form the figures for the
corresponding periods of the preceding fiscal year), all of which shall be
complete and correct in all material respects and shall present fairly the
Consolidated financial condition and the Consolidated results of operations of
the Company in accordance with GAAP (subject to normal year end adjustments and
the absence of footnotes).
As to any information contained in materials furnished pursuant to
Section 6.02(b), the Company shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02    Certificates; Other Information. Deliver to the Administrative Agent for
prompt further distribution to each Lender:
(a)    Concurrently with the delivery of financial statements under clauses
6.01(a) or (b), a Compliance Certificate certified a Responsible Officer of the
Company;
(b)    Promptly upon becoming available, copies of all registration statements,
Annual Reports to shareholders, 10 Ks, 10 Qs, 8 Ks, proxy materials and other
material documents which the Company or any of its Subsidiaries may now or
hereafter be required to deliver to shareholders or file with or deliver to any
securities exchange or the SEC;
(c)    Promptly, such other information regarding the business and financial
affairs of the Company and its Subsidiaries as the Administrative Agent or any
Lender through the Administrative Agent shall reasonably request in writing from
time to time.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the


81
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each Borrower hereby agrees that so long as such
Borrower is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the
ArrangerArrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the ArrangerArrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, no Borrower shall be
under any obligation to mark any Borrower Materials “PUBLIC.”

6.03    Notices. Promptly after a Responsible Officer obtains actual knowledge
thereof, notify the Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, formal investigation, proceeding or suspension
between the Company or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Company or any Subsidiary, including pursuant to any
applicable Environmental Laws;


82
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(c)    in the event that the Company or any ERISA Affiliate knows, or has reason
to know, that any event shall have occurred, or any condition exists, with
respect to a Pension Plan the result of which could reasonably be expected to
have a Material Adverse Effect; and
(d)    of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04    Payment of Obligations. Pay and discharge when due, and cause each of
its Subsidiaries so to do, all lawful Indebtedness, obligations and claims for
labor, materials and supplies or otherwise which, if unpaid, (i) would
reasonably be expected to have a Material Adverse Effect, or (ii) become a Lien
upon Property of the Company or any of its Subsidiaries other than a Lien
permitted under Section 7.01, unless and to the extent only that (a) the
validity of such Indebtedness, obligation or claim shall be contested in good
faith and by appropriate proceedings diligently conducted for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

6.05    Preservation of Existence, Etc. Except as may otherwise be permitted by
Section 7.03, (a) preserve, renew and maintain its corporate, partnership or
analogous existence, as the case may be, under the Laws of the jurisdiction of
its organization and (b) take all reasonable action to remain in good standing
in the jurisdiction of its incorporation or formation and in each other
jurisdiction in which the failure so to do would reasonably be expected to have
a Material Adverse Effect; provided, however, that any Subsidiary of the Company
(other than a Loan Party) may be dissolved if such dissolution would not
reasonably be expected to have a Material Adverse Effect.

6.06    Maintenance of Properties. At all times, maintain, protect and keep in
good repair, working order and condition (ordinary wear and tear excepted), all
Property necessary to the operation of the Company’s or such Subsidiary’s
business except to the extent that the failure so to do would not reasonably be
expected to have a Material Adverse Effect.

6.07    Maintenance of Insurance. Maintain, with financially sound and reputable
insurance companies (in the good faith judgment of the Company), insurance on
all its Property necessary to the operation of their respective business in at
least such amounts, having such deductibles and against at least such risks (but
including in any event public liability, product liability and business
interruption coverage) (after giving effect to any self-insurance reasonable and
customary for similarly situated Persons engaged in the same or similar
businesses as the Company and their Subsidiaries) as are customarily carried
under similar circumstances by companies engaged in the same or a similar
business or advisable in the good faith judgment of the Company, and furnish to
the Administrative Agent upon request full information as to all such insurance
carried.


83
Lululemon Credit Agreement

--------------------------------------------------------------------------------






6.08    Compliance with Laws. Observe and comply in all respects, with all laws,
ordinances, orders, judgments, rules, regulations, certifications, franchises,
permits, licenses, directions and requirements of all Governmental Authorities,
which now or at any time hereafter may be applicable to it, except to the extent
the failure to so observe and comply thereof would not reasonably be expected to
have a Material Adverse Effect, and except such violations thereof as shall be
contested in good faith and by appropriate proceedings diligently conducted by
it, provided that the Company shall give the Administrative Agent prompt notice
of such contest and that such reserve or other appropriate provision as shall be
required in accordance with GAAP shall have been made therefor; and maintain
policies and procedures reasonably designed to promote and achieve compliance
with Anti-Corruption Laws and applicable Sanctions.

6.09    Books and Records; Inspection Rights. Keep proper books of record and
account, in which full, true and correct entries in all material requests in
conformity with GAAP and all requirements of law shall be made in all dealings
and transactions in relation to its business and activities; and at all
reasonable times during normal business hours, but no more than once per year
provided no Event of Default has occurred and is continuing, upon reasonable
prior notice, permit representatives of the Administrative Agent and each Lender
to visit the offices of the Company and each of its Subsidiaries, to examine the
books and records thereof and Accountants’ reports relating thereto, and to make
copies or extracts therefrom, to discuss the affairs of the Company and each
such Subsidiary with the respective officers thereof, and to examine and inspect
the Property of the Company and each such Subsidiary and to meet and discuss the
affairs of the Company and each such Subsidiary with the Accountants (subject to
such Accountants’ customary policies and procedures).The Administrative Agent
shall give the Company the opportunity to participate in any discussions with
the Accountants. Notwithstanding anything to the contrary in this Section 6.09,
none of the Company or any of its Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

6.10    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any applicable Law or of any Loan
Document.

6.11    Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Non-U.S. Obligor
is organized and existing, and all approvals and consents of each other Person
in such jurisdiction, in each case that are required in connection with the Loan
Documents.

ARTICLE VII.
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations as to
which no claim has been asserted) shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding (unless the


84
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Outstanding Amount of the L/C Obligations related thereto have been Cash
Collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to such L/C Issuers), the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, other than the following:
(a)    Liens created pursuant to any Loan Document;
(b)    Liens for taxes, assessments or governmental charges in the ordinary
course of business that are not overdue for a period of more than 60 days or
that are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP or the equivalent accounting principles in the
relevant local jurisdiction;
(c)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, health, disability or employee benefits, unemployment
insurance and other social security laws or similar legislation or regulation or
other insurance-related obligations (including, but not limited to, in respect
of deductibles, self-insured retention amounts and premiums and adjustments
thereto) or letters of credit or guarantees issued in respect thereof, (ii)
incurred in the ordinary course of business to secure the performance of
tenders, statutory obligations (other than excise taxes), surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
or letters of credit or guarantees issued in respect thereof (in each case,
exclusive of obligations for the payment of Indebtedness) and (iii) pledges and
deposits in the ordinary course of business securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Company or any of its
Subsidiaries;
(d)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations but not, in any case, for
the payment of borrowed money) incurred in the ordinary course of business;
(e)    zoning ordinances, easements, rights of way, minor defects,
irregularities, and other similar restrictions affecting real Property which do
not materially adversely affect the value of such real Property or materially
impair its use for the operation of the business of the Company or such
Subsidiary;
(f)    statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than 30 days or if more than 60 days overdue, are
unfiled and no other action has been taken to enforce such Liens or that are
being contested in good faith and by appropriate actions, if adequate reserves
with


85
Lululemon Credit Agreement

--------------------------------------------------------------------------------





respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or the equivalent accounting principles in the relevant
local jurisdiction;
(g)    Liens arising out of judgments or decrees (to the extent not constituting
an Event of Default under Section 8.01(h));
(h)    Liens on Margin Stock to the extent that a prohibition on such Liens
would result in any Lender or L/C Issuer being deemed to be “indirectly secured”
by Margin Stock under Regulation U of the Board of Governors of the Federal
Reserve System, as amended;
(i)    Liens on Property of the Company and its Subsidiaries existing on the
ClosingAmendment Effective Date as set forth on Schedule 7.01 as renewed from
time to time, but not any increases in the amounts secured thereby or extensions
thereof to additional Property;
(j)    consensual Liens on fixed or capital assets (including any accessions
thereto) acquired (including by lease under any Capital Lease), constructed or
improved by the Company or any Subsidiary thereof, provided that (i) such
consensual Liens secure only Indebtedness of the Company’s Subsidiaries
permitted by Section 7.02 or Indebtedness of the Loan Parties, (ii) such
consensual Liens and such Indebtedness are incurred no later than the 180th day
after such acquisition, leasing or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, leasing, constructing or improving such fixed or capital assets, and
(iv) such consensual Liens shall not apply to any other Property (other than
accessions to such fixed or capital assets) of the Company or any Subsidiary
thereof;
(k)    consensual Liens existing on any Property (and any accessions thereto)
prior to the acquisition thereof by the Company or any Subsidiary thereof or
existing on any Property (and any accessions thereto) of any Person that becomes
a Subsidiary of the Company after the ClosingAmendment Effective Date prior to
the time such Person became a Subsidiary of the Company, provided that (a) such
consensual Liens secure only Indebtedness of the Company’s Subsidiaries
permitted by Section 7.02 or Indebtedness of the Loan Parties, (ii) such
consensual Liens are not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary of the Company, as applicable,
(iii) such consensual Liens shall not apply to any other Property of the Company
or any Subsidiary thereof, and (iv) such consensual Liens shall secure only the
Indebtedness that they secure on the date of such acquisition or the date such
Person becomes a Subsidiary of the Company, as applicable, and any extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(l)    leases, franchises, grants, subleases, licenses, sublicenses, covenants
not to sue, releases, consents and other forms of license (including of IP
Rights) granted to others in the ordinary course of business which do not
materially interfere with the ordinary conduct of the business of the Company or
any Subsidiary and do not secure any Indebtedness;
(m)    contractual Liens of any landlord for the payment of obligations under
any lease entered into by the Company or any Subsidiary;


86
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(n)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business; and
(o)    other Liens on the property of the Company and the Subsidiaries securing
obligations in an aggregate Consolidated amount not in excess of the greater of
(a) $50,000,000 and (2) 5% of Consolidated Tangible Net Worth.

7.02    Subsidiary Indebtedness. Permit any Subsidiary that is not a Loan Party
to create, incur, assume or suffer to exist any liability for Indebtedness,
except Indebtedness which, when aggregated with all Indebtedness of the
Subsidiaries of the Company other than (a) any Indebtedness in respect of
undrawn trade letters of credit, (b) Indebtedness under each Capital Lease, (c)
Indebtedness of a Subsidiary owing to the Company or to another Subsidiary, (d)
Indebtedness of any Person that becomes a Subsidiary after the date hereof
andAmendment Effective Date and refinancings, extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is not incurred in
contemplation or in connection with such acquisition or such Person becoming a
Subsidiary of the Company, (e) Indebtedness of any Subsidiary existing on the
ClosingAmendment Effective Date as set forth in Schedule 7.02 and any
modification, replacements, renewals, refinancings or extensions thereof, but
not any increases in the amounts secured thereby and (f) other Indebtedness,
together with Indebtedness of the other Subsidiaries of the Company incurred,
assumed or permitted to exist pursuant to this clause (f), that in an aggregate
principal amount at any time outstanding that does not exceed 5% of Consolidated
Tangible Net Worth.

7.03    Fundamental Changes. Consolidate with, or merge into or with, any
Person, or make any Acquisition, or change its fiscal year, or permit any of its
Subsidiaries so to do, except that provided both immediately before and after
giving effect thereto no Default shall have occurred and be continuing, the
Company or any Subsidiary thereof may:
(a)    merge with the Company or any Subsidiary thereof, provided that in the
event of a merger involving the Company, the Company shall be the surviving
corporation,
(b)    merge with any other Person or make any Acquisition, provided that (i)
immediately after giving effect thereto and any Indebtedness or other obligation
incurred or assumed in connection therewith, all of the representations and
warranties contained in Article V and the other Loan Documents are true and
correct in all material respects as if then made, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided that any representation or warranty qualified by materiality or
material adverse effect shall be true and correct in all respects), and the
Company will be in compliance herewith on a pro forma basis, (ii) it is on a non
hostile basis pursuant to a negotiated agreement, and (iii) in the event of a
merger involving the Company, the Company shall be the surviving corporation, or
(c)    change its fiscal year to any other fiscal year reasonably acceptable to
the Administrative Agent upon written notice to the Administrative Agent, in
which case, the Borrower


87
Lululemon Credit Agreement

--------------------------------------------------------------------------------





and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments that are necessary to reflect such change in fiscal year.

7.04    Dispositions. Make any Disposition of all or substantially all of the
assets of the Company or any other Loan Party.

7.05    Change in Nature of Business. Become significantly engaged in any
business other than in substantially the same or complimentary fields of
enterprise as conducted by the Company and its Subsidiaries on the
ClosingAmendment Effective Date or any business or any other activities
reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.

7.06    Burdensome Agreements. The Company will not, and will not permit any of
its Subsidiaries (other than Subsidiaries which are special purpose entities
involved in securitization relating to the sale or financing of accounts
receivable) to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement binding on the Company or any Subsidiary thereof
that prohibits, restricts or imposes any condition upon the ability of any
Subsidiary of the Company to pay dividends or make other distributions with
respect to any of its Capital Stock or to make or repay loans or advances to the
Company or any other Subsidiary thereof, provided that the foregoing shall not
apply to restrictions and conditions (a) imposed by law, by this Agreement, or
by any other loan or credit agreement containing such restrictions and
conditions that are no more onerous than the restrictions and conditions
contained herein, (b) existing on the date hereofAmendment Effective Date and
identified on Schedule 7.06 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (c) that are customarily contained in agreements relating to the
sale of a Subsidiary of the Company pending such sale, provided that such
restrictions and conditions apply only to such Subsidiary and such sale is
permitted hereunder, (d) are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Company, so long as such restrictions or
conditions were not entered into solely in contemplation of such Person becoming
a Subsidiary of the Company and (e) are customary restrictions in joint venture
agreements and other similar agreements applicable to joint ventures.

7.07    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose; or request
any Borrowing or Letter of Credit to use, directly, or to the Company’s
knowledge, indirectly, or permit any other Borrower, its Subsidiaries or its or
their respective directors, officers, employees and agents to knowingly use,
directly, or to the Company’s knowledge, indirectly, the proceeds of any
Borrowing or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans and Letters of Credit, whether
as a lender, underwriter, advisor, investor or otherwise).


88
Lululemon Credit Agreement

--------------------------------------------------------------------------------






7.08    Financial Covenants.
(a)    Consolidated Fixed Charge Ratio. Permit the Consolidated Fixed Charge
Ratio to be less than 2.00 to 1.00 as of the last day of any Test Period
(commencing with the first fiscal quarter following the Closing Date).
(b)    Consolidated Rent-Adjusted Leverage Ratio. Permit the Consolidated
Rent-Adjusted Leverage Ratio to be greater than 3.50 to 1.00 as of the last day
of any Test Period (commencing with the first fiscal quarter following the
Closing Date).



ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, any other amount payable hereunder or
under any other Loan Document; or
(b)    Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) (with respect
to the Borrowers), 6.10 or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
shall have continued unremedied for a period of 30 days after any Loan Party
shall have actual knowledge thereof; or
(d)    Representations and Warranties. Any representation or warranty made or
deemed made by any Loan Party (or by an officer thereof on its behalf) in any
Loan Document or in any certificate, report, opinion (other than an opinion of
counsel) or other document delivered or to be delivered pursuant thereto
(including any amendment or modification thereof or waiver thereunder), shall
prove to have been incorrect or misleading (whether because of misstatement or
omission) in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Company or any Subsidiary thereof shall fail to
make any payment (whether in respect of principal, interest or otherwise and
regardless of amount) in respect of any Material Obligations when and as the
same shall become due and payable (after giving effect to any applicable grace
period), or (ii) any event or condition occurs that results in any Material
Obligations becoming due prior to their scheduled maturity, or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Obligations or any trustee or agent on its or
their behalf to cause any Material Obligations to become


89
Lululemon Credit Agreement

--------------------------------------------------------------------------------





due prior to their scheduled maturity or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to their scheduled maturity (in each
case after giving effect to any applicable cure period), provided that this
clause (e)(ii) shall not apply to secured Indebtedness that becomes due solely
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or
(f)    Insolvency Proceedings, Etc. An order for relief is entered under the
United States bankruptcy laws or any other decree or order is entered by a court
having jurisdiction (i) adjudging the Company, any other Loan Party or any
Significant Subsidiary bankrupt or insolvent, (ii) approving as properly filed a
petition seeking reorganization, liquidation, arrangement, adjustment or
composition of or in respect of the Company or any Significant Subsidiary under
the United States bankruptcy laws or any other applicable Federal or state law,
(iii) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator (or other similar official) of the Company, any other Loan Party or
any Significant Subsidiary or of any substantial part of the Property of any
thereof, or (iv) ordering the winding up or liquidation of the affairs of the
Company, any other Loan Party or any Significant Subsidiary, and any such decree
or order continues unstayed and in effect for a period of 60 days; or
(g)    Inability to Pay Debts; Attachment. (i) The Company, any other Loan Party
or any Significant Subsidiary shall (i) suspend or discontinue its retail
business (other than pursuant to the transfer of such business to the Company,
any other Loan Party or any Subsidiary thereof), (ii) make an assignment for the
benefit of creditors, (iii) generally not be paying its debts as such debts
become due, (iv) admit in writing its inability to pay its debts as they become
due, (v) file a voluntary petition in bankruptcy, (vi) become insolvent (however
such insolvency shall be evidenced), (vii) file any petition or answer seeking
for itself any reorganization, arrangement, composition, readjustment of debt,
liquidation or dissolution or similar relief under any present or future
statute, law or regulation of any jurisdiction, (viii) petition or apply to any
tribunal for any receiver, custodian or any trustee for any substantial part of
its Property, (ix) be the subject of any such proceeding filed against it which
remains undismissed for a period of 60 days, (x) file any answer admitting or
not contesting the material allegations of any such petition filed against it or
any order, judgment or decree approving such petition in any such proceeding,
(xi) seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, sequestrator, custodian, liquidator, or
fiscal agent for it, or any substantial part of its Property, or an order is
entered appointing any such trustee, receiver, custodian, liquidator or fiscal
agent and such order remains in effect for 60 days, or (xii) take any formal
action for the purpose of effecting any of the foregoing or looking to the
liquidation or dissolution of the Company, any other Loan Party or any
Significant Subsidiary under any laws relating to bankruptcy, insolvency,
reorganization or relief of debtors; or
(h)    Judgments. One or more judgments for the payment of money in an aggregate
amount (exclusive of any portions thereof covered by insurance) in excess of
$50,000,000 shall be rendered against the Borrower or any Subsidiary thereof or
any combination thereof and the same shall remain undischarged or unbonded for a
period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment; or


90
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(i)    ERISA. (i) Any Termination Event shall occur, (ii) any failure to comply
with the Pension Funding Rules shall occur, which failure has not been corrected
within 60 days following the final due dates for all required contributions or
payment for the applicable plan year, (iii) the Borrower or any ERISA Affiliate
shall fail to pay when due an amount which is payable by it to the PBGC or to
any Employee Benefit Plan, or (iv) the conditions for the imposition of a lien
under Section 303(k) of ERISA have been met with respect to any Pension Plan,
which, in each case, would, individually or in the aggregate, have a Material
Adverse Effect; or
(j)    Invalidity of Loan Documents. Any Loan Document shall cease, for any
reason, to be in full force and effect, or the applicable Loan Party shall so
assert in writing or shall disavow any of its material obligations thereunder;
or
(k)    Change of Control. There occurs any Change of Control.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto).
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions


91
Lululemon Credit Agreement

--------------------------------------------------------------------------------





of Sections 2.17 and 2.18, and subject, for the avoidance of doubt, to Section
2.19, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including the
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel to the respective Lenders and the respective L/C Issuers and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.17; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above, and if not so
applied, returned to the applicable Borrower.

ARTICLE IX.
ADMINISTRATIVE AGENT

9.01    Appointment and Authority.
Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and


92
Lululemon Credit Agreement

--------------------------------------------------------------------------------





authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.


93
Lululemon Credit Agreement

--------------------------------------------------------------------------------





The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Company, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent, provided, however, that any such sub-agent receiving
payments from the U.S. Loan Parties shall be a “U.S. Person” and a “financial
institution” within the meaning of Treasury Regulations section 1.1441-1. The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent


94
Lululemon Credit Agreement

--------------------------------------------------------------------------------





and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross
negligence, bad faith or willful misconduct in the selection of such sub-agents.

9.06    Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, and who shall be a “U.S.
Person” and a “financial institution” within the meaning of Treasury Regulations
section 1.1441-1. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the


95
Lululemon Credit Agreement

--------------------------------------------------------------------------------





retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender, other than a Defaulting Lender, that
accepts such appointment), (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based


96
Lululemon Credit Agreement

--------------------------------------------------------------------------------





upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or syndication agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09    Guaranty Matters. The Lenders and the L/C Issuers irrevocably authorize
the Administrative Agent, at its option and in its discretion, to release LUSA
from its obligations under the Guaranty if such Person ceases to be a Subsidiary
as a result of a transaction permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release LUSA from its
obligations under the Guaranty pursuant to this Section 9.09.

9.10     Lender ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are


97
Lululemon Credit Agreement

--------------------------------------------------------------------------------





satisfied with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Loan Party, that:
(i)     none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),
(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million,
(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)     no fee or other compensation is being paid directly to the
Administrative Agent or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(c)    The Administrative Agent each Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a


98
Lululemon Credit Agreement

--------------------------------------------------------------------------------





fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
As used in this Section, the following terms shall have the meanings set forth
below:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

ARTICLE X.
GUARANTY

10.01    Unconditional Guaranty. (a) Each U.S. Guarantor hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due (but
not the collection), whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Borrower now or hereafter existing under or in respect of this Agreement
and each other Loan Document (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Total
Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, the reasonable and documented fees and out-of-pocket
expenses of counsel) incurred by the Administrative Agent, any L/C Issuer or any
Lender in enforcing any rights under this Agreement. Without limiting the
generality of the foregoing, each U.S. Guarantor’s liability shall extend to all
amounts that constitute part of the Total Guaranteed Obligations and would be
owed by a Borrower to the Administrative Agent, any L/C Issuer or any Lender
under or in respect of this Agreement and any other Loan Document but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such Borrower.
(b)    Each Non-U.S. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due (but not the collection),
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all


99
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Obligations of each other Non-U.S. Borrower now or hereafter existing under or
in respect of this Agreement and each other Loan Document (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Non-U.S. Guaranteed Obligations”), and agrees to pay any
and all expenses (including, without limitation, the reasonable and documented
fees and out-of-pocket expenses of counsel) incurred by the Administrative
Agent, any L/C Issuer or any Lender in enforcing any rights under this
Agreement. Without limiting the generality of the foregoing, each Non-U.S.
Guarantor’s liability shall extend to all amounts that constitute part of the
Non-U.S. Guaranteed Obligations and would be owed by a Non-U.S. Borrower to the
Administrative Agent, any L/C Issuer or any Lender under or in respect of this
Agreement and any other Loan Document but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Borrower.
(c)    In no event shall any Non-U.S. Guarantor guarantee the obligations of a
U.S. Person. In this Article X, “Guaranteed Obligations” means (i) in respect of
the U.S. Guarantors, the Total Guaranteed Obligations and (ii) in respect of the
Non-U.S. Guarantors, the Non-U.S. Guaranteed Obligations.
(d)    Subject to Section 2.19, the Guarantors hereby agree as among themselves
that, in connection with payments made hereunder, each U.S Guarantor shall have
a right of contribution from each other U.S. Guarantor, and each Non-U.S
Guarantor shall have a right of contribution from each other Non-U.S. Guarantor,
in each case in accordance with applicable Law. Such contribution rights shall
be subordinate and subject in right of payment to the Obligations until such
time as the Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been irrevocably paid in full and the commitments relating thereto shall
have expired or been terminated.
(e)    Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each Lender and L/C Issuer hereby confirms that it is
the intention of all such Persons that this Guaranty and the obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of any Debtor Relief Law to the extent applicable to this Guaranty and
the obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the Lenders, L/C Issuers and the Guarantors
hereby irrevocably agree that the obligations of each Guarantor other than the
Company under this Guaranty at any time shall be limited to the maximum amount
as will result in the obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.

10.02    Guaranty Absolute. Each Guarantor jointly and severally guarantees that
the applicable Guaranteed Obligations will be paid strictly in accordance with
the terms of this Agreement and other Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Administrative Agent, any L/C Issuer or any
Lender with respect thereto. The obligations of each Guarantor under or in


100
Lululemon Credit Agreement

--------------------------------------------------------------------------------





respect of this Guaranty are independent of the applicable Guaranteed
Obligations or any other Obligations of any other applicable Borrower under or
in respect of this Agreement and the other Loan Documents, and a separate action
or actions may be brought and prosecuted against any Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against any Borrower or
whether any Borrower is joined in any such action or actions. The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:
(a)    any lack of validity or enforceability of this Agreement, any other Loan
Document or any agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the applicable Guaranteed Obligations or any other
obligations of any Borrower under or in respect of this Agreement and each other
Loan Document, or any other amendment or waiver of or any consent to departure
from this Agreement or any other Loan Document, including, without limitation,
any increase in the applicable Guaranteed Obligations resulting from the
extension of additional credit to any Borrower or any of its Subsidiaries or
otherwise;
(c)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the applicable Guaranteed Obligations;
(d)    any manner of application of any collateral, or proceeds thereof, to all
or any of the applicable Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the applicable Guaranteed
Obligations or any other obligations of any Borrower under this Agreement and
the other Loan Documents or any other assets of any Borrower or any of its
Subsidiaries;
(e)    any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
(f)    any failure of the Administrative Agent, any L/C Issuer or any Lender to
disclose to such Guarantor any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Borrower now or hereafter known to the Administrative Agent, such L/C Issuer
or such Lender (each Guarantor waiving any duty on the part of the
Administrative Agent, the L/C Issuers and the Lenders to disclose such
information);
(g)    the failure of any other Person to execute or deliver this Guaranty or
any other guaranty or agreement or the release or reduction of liability of such
Guarantor or other guarantor or surety with respect to the applicable Guaranteed
Obligations; or
(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent, any


101
Lululemon Credit Agreement

--------------------------------------------------------------------------------





L/C Issuer or any Lender that might otherwise constitute a defense available to,
or a discharge of, any Borrower or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the applicable Guaranteed Obligations
is rescinded or must otherwise be returned by the Administrative Agent, any L/C
Issuer or any Lender or any other Person upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, all as though such payment had not
been made.

10.03    Waivers and Acknowledgments. (a) Each Guarantor hereby unconditionally
and irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the applicable
Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent, any L/C Issuer or any Lender protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Borrower or any other Person or any collateral.
(b)    Each Guarantor hereby unconditionally and irrevocably waives to the
fullest extent permitted under applicable Law any right to revoke this Guaranty
and acknowledges that this Guaranty is continuing in nature and applies to all
applicable Guaranteed Obligations, whether existing now or in the future.
(c)    Each Guarantor hereby unconditionally and irrevocably waives to the
fullest extent permitted under applicable Law (i) any defense arising by reason
of any claim or defense based upon an election of remedies by the Administrative
Agent, any L/C Issuer or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any Borrower, any other guarantor or
any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of such
Guarantor hereunder.
(d)    Each Guarantor hereby unconditionally and irrevocably waives to the
fullest extent permitted under applicable Law any duty on the part of the
Administrative Agent, any L/C Issuer or any Lender to disclose to such Guarantor
any matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Borrower or
any of its Subsidiaries now or hereafter known by the Administrative Agent, such
L/C Issuer or such Lender.
(e)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 10.02 and
this Section 10.03 are knowingly made in contemplation of such benefits.

10.04    Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such


102
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Guarantor’s obligations under or in respect of this Guaranty, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of the
Administrative Agent, any L/C Issuer or any Lender against any Borrower or any
other insider guarantor or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from any Borrower or any other
insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the applicable Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash, all Letters of Credit shall have expired or been terminated and the
Commitments shall have expired or been terminated. If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the payment in full in cash of the applicable
Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the latest Maturity Date and (c) the latest date of expiration or
termination of all Letters of Credit, such amount shall be received and held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the applicable Guaranteed Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of this Agreement and the other Loan Documents, or to be held as
collateral for any applicable Guaranteed Obligations or other amounts payable
under this Guaranty thereafter arising. If (i) any Guarantor shall make payment
to the Administrative Agent, any L/C Issuer or any Lender of all or any part of
the applicable Guaranteed Obligations, (ii) all of the applicable Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, (iii) the latest Maturity Date shall have occurred and
(iv) all Letters of Credit shall have expired or been terminated, the
Administrative Agent, the L/C Issuers and the Lenders will, at the applicable
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the applicable Guaranteed Obligations resulting from such payment
made by such Guarantor pursuant to this Guaranty.

10.05    Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other obligations owed to such Guarantor by any Borrower (the
“Subordinated Obligations”) to the applicable Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 10.05:
(a)    Prohibited Payments, Etc. Except during the continuance of an Event of
Default under (including the commencement and continuation of any proceeding
under any Debtor Relief Law relating to such Borrower), such Guarantor may
receive regularly scheduled payments from such Borrower on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any Debtor Relief Law relating to such Borrower), however, unless the
Required Lenders otherwise agree, such Guarantor shall not demand, accept or
take any action to collect any payment on account of the Subordinated
Obligations.


103
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(b)    Prior Payment of Guaranteed Obligations. In any proceeding under any
Debtor Relief Law relating to such Borrower, such Guarantor agrees that the
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to
receive payment in full in cash of all applicable Guaranteed Obligations
(including all interest and expenses accruing after the commencement of a
proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before such Guarantor
receives payment of any Subordinated Obligations.
(c)    Turn-Over. After the occurrence and during the continuance of any Event
of Default (including the commencement and continuation of any proceeding under
any Debtor Relief Law relating to such Borrower), such Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent,
the L/C Issuers and the Lenders and deliver such payments to the Administrative
Agent on account of the applicable Guaranteed Obligations (including all Post
Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Guaranty.
(d)    Agent Authorization. After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Debtor Relief Law relating to such Borrower), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of such Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the applicable Guaranteed Obligations
(including any and all Post Petition Interest), and (ii) to require such
Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the applicable Guaranteed
Obligations (including any and all Post Petition Interest).

10.06    Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the applicable Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the latest Maturity Date and
(iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Administrative Agent, the L/C Issuers and
the Lenders and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, the
Administrative Agent, any L/C Issuer or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the Loans
owing to it and the Note or Notes held by it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Administrative Agent, such L/C Issuer or such Lender
herein or otherwise, in each case as and to the extent provided in
Section 11.06.


104
Lululemon Credit Agreement

--------------------------------------------------------------------------------






ARTICLE XI.
MISCELLANEOUS

11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) (it being understood and agreed
that amendment or waiver of any condition precedent set forth in Section 4.02 or
of any Default or Event of Default shall not be considered an extension or
increase in Commitment for the purposes hereof) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of any Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;
(f)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender; or
(h)    release any Guarantor from the Guaranty without the written consent of
each Lender, except to the extent the release of LUSA is permitted pursuant to
Section 9.09 (in which case such release may be made by the Administrative Agent
acting alone);


105
Lululemon Credit Agreement

--------------------------------------------------------------------------------





and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee LetterLetters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
If the Administrative Agent and the Company shall have jointly identified an
obvious error (including, but not limited to, an incorrect cross-reference) or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Company or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall be deemed approved by the Lenders if the
Lenders shall have received five (5) Business Days’ prior written notice of such
change and the Administrative Agent shall not have received, within five (5)
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.

11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Company or any other Loan Party, the Administrative Agent, an
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and


106
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender or any L/C
Issuer pursuant to Article II if such Lender or such L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, each L/C Issuer or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS


107
Lululemon Credit Agreement

--------------------------------------------------------------------------------





OR THE PLATFORM. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to any
Borrower, any Lender, the L/C Issuers or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Company’s, any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the platform, any
other electronic platform or electronic messaging service, or through the
Internet except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower or any other Credit
Party, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower in the absence of gross negligence, bad faith or willful misconduct of
such Person, as determined by a court of competent jurisdiction in a final and
non-appealable judgment. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


108
Lululemon Credit Agreement

--------------------------------------------------------------------------------






11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Company shall pay (i) all reasonable and
documented out‑of‑pocket expenses (within 30 days of a written demand therefor,
together with backup documentation supporting such reimbursement request)
incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and out-of-pocket disbursements of
counsel for the Administrative Agent (but limited, in the case of legal fees and
expenses, to the reasonable and documented fees, out-of-pocket disbursements and
other charges of one counsel to the Administrative Agent and the Lead Arrangers
taken as a whole and, if necessary, of one local counsel in any relevant
jurisdiction)), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out‑of‑pocket expenses incurred by the L/C Issuers in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out‑of‑pocket


109
Lululemon Credit Agreement

--------------------------------------------------------------------------------





expenses incurred by the Administrative Agent, any Lender or any L/C Issuer
within 30 days of a written demand therefor, together with backup documentation
supporting such reimbursement request (including the reasonable and documented
fees, out-of-pocket disbursements and other charges of counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related reasonable and
documented out-of-pocket expenses (but limited, in the case of legal fees and
expenses, to the reasonable and documented fees, out-of-pocket disbursements and
other charges of one counsel to all Indemnitees taken as a whole and, solely in
the case of a conflict of interest, one additional counsel in each relevant
jurisdiction to the affected Indemnitees similarly situated taken as a whole,
and, if reasonably necessary, one local counsel to all Indemnitees taken as a
whole in any relevant jurisdiction) incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Company or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent arising from the gross negligence, bad
faith or willful misconduct of, or material breach of this Agreement by, the
relevant Indemnitee or any of its Related Indemnified Parties as determined by a
final, non-appealable judgment of a court of competent jurisdiction or any
dispute solely among the Indemnitees other than any claims against an Indemnitee
in its capacity as the Administrative Agent or an Arranger or any similar role
hereunder and other than any claims arising out of any act or omission of the
Borrowers or any of their affiliates, provided that the Borrowers shall not be


110
Lululemon Credit Agreement

--------------------------------------------------------------------------------





liable for any indirect, special, punitive or consequential damages (other than
in respect of any such damages incurred or paid by an Indemnitee to a third
party). Notwithstanding the foregoing, each Indemnitee (and its Related
Indemnified Parties) shall be obligated to refund and return promptly any and
all amounts paid by the Borrowers or any of their affiliates under this Section
11.06(b) to such Indemnitee (or its Related Indemnified Parties) for any such
fees, expenses or damages to the extent such Indemnitee is not entitled to
payment of such amounts in accordance with the terms hereof. For purposes
hereof, a “Related Indemnified Party” of an Indemnitee means (1) any controlling
person or controlled affiliate of such Indemnitee, (2) the respective directors,
officers, or employees of such Indemnitee or any of its controlling persons or
controlled affiliates and (3) the respective agents or representatives of such
Indemnitee or any of its controlling persons or controlled affiliates, in the
case of this clause (3), acting on behalf of or at the instructions of such
Indemnitee, controlling person or such controlled affiliate; provided that each
reference to a controlled affiliate, director, officer or employee in this
sentence pertains to a controlled affiliate, director, officer or employee
involved in the administration of this Agreement. This Section 11.04(b) does not
apply with respect to Taxes other than any taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), an L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), an L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party to this Agreement shall assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any other party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that nothing in this subsection (d) shall relieve the Company
of any obligation it may have to indemnify an Indemnitee against special,
indirect, consequential or punitive damages asserted against such Indemnitee by
a third party. No party to this Agreement referred to in subsection (b) above
shall be liable for any damages arising


111
Lululemon Credit Agreement

--------------------------------------------------------------------------------





from the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such party through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, an
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative


112
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or contemporaneous assignments to related Approved
Funds (determined after giving effect to such Assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate and
the Loans at the time owing to it or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 and integral multiples thereof (or, if
less, all of such Lender’s remaining Commitments (and the Loans relating
thereto)) unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to an
existing Lender, an Affiliate of an existing Lender or an Approved Fund;


113
Lululemon Credit Agreement

--------------------------------------------------------------------------------





(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not an existing Lender, an Affiliate of such existing Lender or
an Approved Fund with respect to such existing Lender; and
(C)    the consent of each L/C Issuer and the consent of the Swing Line Lender
shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such


114
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 11.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrowers and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Company agrees that each
Participant shall be


115
Lululemon Credit Agreement

--------------------------------------------------------------------------------





entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Company, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans, L/C Obligations or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C


116
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Issuer or Swing Line Lender, as the case may be and provided, further, that such
successor L/C Issuer or Swing Line Lender accepts such appointment. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Committed Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Committed Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) pursuant to the order of any court
or administrative agency or in any pending legal or administrative proceeding,
or otherwise as required by applicable law or compulsory legal process (in which
case the Administrative Agent, the applicable Lender or L/C Issuer, as
applicable, agrees to inform you promptly thereof prior to such disclosure to
the extent not prohibited by law, rule or regulation), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.16(c) or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to any of the Borrowers and their respective obligations, this
Agreement or payments hereunder, (g) on a confidential basis to (i) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Company or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, any
L/C Issuer or any of their respective Affiliates from a third party that is not
to the knowledge of such Person subject to confidentiality obligations to the
Company or its Subsidiaries. In addition,


117
Lululemon Credit Agreement

--------------------------------------------------------------------------------





the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereofAmendment Effective Date, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

11.08    Right of Setoff. (a) In addition to any rights and remedies provided by
law, and subject, for the avoidance of doubt, to Section 2.19, upon the
occurrence of an Event of Default and acceleration of the Loans, or at any time
upon the occurrence and during the continuance of an Event of Default under
Section 8.01(a), each, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such L/C Issuer or any such Affiliate to or for the
credit or the account of the Company or any other Loan Party against any and all
of the obligations of the Company or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Company or such
Loan Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective


118
Lululemon Credit Agreement

--------------------------------------------------------------------------------





Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09    Interest Rate Limitation. Subject to Section 2.08(e) of this Agreement
in respect of a Borrower organized under the laws of Canada, notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the respective L/C Issuers, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding
(unless such Letter of Credit has been Cash Collateralized or backstopped by a
letter of credit in form, amount and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer or a deemed reissuance under


119
Lululemon Credit Agreement

--------------------------------------------------------------------------------





another facility or as to which other arrangements reasonably satisfactory to
the Administrative Agent and the applicable L/C Issuer shall have been made).

11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lender, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

11.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Company the right to replace a Lender as a party hereto, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.



--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,


121
Lululemon Credit Agreement

--------------------------------------------------------------------------------





THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
and the Lenders are arm’s-length commercial transactions between the Company,
each other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Company, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arranger nor any Lender has any obligation to disclose any of such interests to
the Company, any other Loan Party or any


122
Lululemon Credit Agreement

--------------------------------------------------------------------------------





of their respective Affiliates. To the fullest extent permitted by law, each of
the Company and each other Loan Party hereby waives and releases any claims that
it may have against the Administrative Agent, any Arranger or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it; provided
further, without limiting the foregoing, upon the request of the Administrative
Agent, any electronic signature shall be promptly followed by such manually
executed counterpart.

11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents in respect of its respective
Obligations hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt


123
Lululemon Credit Agreement

--------------------------------------------------------------------------------





by the Administrative Agent or such Lender, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent or such
Lender, as the case may be, may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent or any Lender from any Borrower in the Agreement Currency,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to such Borrower (or to any other
Person who may be entitled thereto under applicable law).

11.20    ENTIRE AGREEMENT
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

11.21    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


124
Lululemon Credit Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
LULULEMON ATHLETICA INC.
By:    
Name:
Title:
LULULEMON ATHLETICA CANADA INC.
By:    
Name:
Title:
LULU CANADIAN HOLDING, INC.
By:    
Name:
Title:
LULULEMON USA INC.
By:    
Name:
Title:


S - 1
Lululemon Credit Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as
Administrative Agent
By:    
Name:
Title:
BANK OF AMERICA, N.A. CANADA BRANCH, as Canadian Agent
By:
Name:
Title:






S - 2
Lululemon Credit Agreement

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:
Name:
Title:
BANK OF AMERICA, N.A., CANADA BRANCH, as a Lender and L/C Issuer
By:
Name:
Title:




S - 3
Lululemon Credit Agreement

--------------------------------------------------------------------------------





HSBC BANK CANADA, as a Lender and L/C Issuer
By:
Name:
Title:
By:    
Name:
Title:




S - 4
Lululemon Credit Agreement

--------------------------------------------------------------------------------





CITIBANK, N.A., CANADIAN BRANCH
By:
Name:
Title:




S - 5
Lululemon Credit Agreement

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA
By:    
Name:
Title:
By:    
Name:
Title:




S - 6
Lululemon Credit Agreement

--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., CANADIAN BRANCH
By:
Name:
Title:










S - 7
Lululemon Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 1.01
EXISTING LETTERS OF CREDIT




Issuing Bank
LC #
Beneficiary
Issuance
Expiry
Amount
Currency
Bank of America
7114 SB106729/13
The Netherlands, Represented by the Tax-Collector of the Tax Division / Large
Enterprises
22-Feb-13
21-Feb-17
47,250.00
EUR
Bank of America
68101461
Promenade Gateway, LP, A California Limited Partnership
3-Feb-14
31-Jan-17
466,666.64
USD
HSBC Bank Australia
FNGMEL132584
Leonie Domenico Conti, Jennifer Faye Conti as Trustee for the L and J Conti
Superannuation Fund Details Continued Below
3-Oct-13
14-Aug-18
27,300.00
AUD
HSBC Bank Canada
SDCHTI325906
Concardis GMBH
26-Feb-15
25-Feb-17
10,000.00
EUR
HSBC Bank Canada
FNGHTI320876
Deutsche Bank AG
08-May-2014
07-May-2017
7,500
EUR





S - 1
Lululemon Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES
Lender
Commitment
Applicable Percentage
Bank of America, N.A.
$37,500,00085,000,000
25.00000000021.300000000%
HSBC Bank Canada
$37,500,00085,000,000
25.00000000021.300000000%
Citibank, N.A. Canadian Branch
$25,000,00062,500,000
16.66666666715.600000000%
Royal Bank of Canada
$25,000,00062,500,000
16.66666666715.600000000%
Wells Fargo Bank, N.A., Canadian Branch
$25,000,00040,000,000
16.66666666710. 000000000%
BNP Paribas, acting through its Canada branch
$40,000,000
10. 000000000%
Industrial and Commercial Bank of China (Canada)
$25,000,000
6.300000000%
Total
$150,000,000400,000,000
100.000000000%

    








Schedule 2.01
Page 1

--------------------------------------------------------------------------------






SCHEDULE 5.06
LITIGATION




None.


Schedule 5.06
Page 1

--------------------------------------------------------------------------------








SCHEDULE 7.01
EXISTING LIENS




US Liens:
lululemon athletica inc.
None
lululemon usa inc.
None
lululemon athletica canada inc.
None
Lulu Canadian Holding, Inc.
None



Canadian Liens:
Debtor
Jurisdiction
Date of Filing
Secured Party
Collateral
Amount Secured
Lululemon Athletica Inc.


Lululemon Athletica Canada Inc.


 
05/03/2007
Royal Bank of Canada
1, All of the Grantor's right, title and interest both present and future, in
and to the Claims, the Contracts, the Equipment, the Inventory, the Intellectual
Property Rights, the Leases, the Securities and all other movable property,
assets or rights, present and future, corporeal and incorporeal, of the Grantor
(collectively, the "Collateral") .


2. The hypothec granted by the Deed of Movable Hypothec also charges the
following present and future property, to the extent it is not already included
in the description in paragraph 1 hereinabove, but without limiting
$0


[Legacy Lien from previous RBC secured facility that has previously been paid
off by the Company.]



Schedule 5.06
Page 2

--------------------------------------------------------------------------------





Debtor
Jurisdiction
Date of Filing
Secured Party
Collateral
Amount Secured
 
 
 
 
the charges arising by the mere operation of law: (a) the product of any sale,
rental or other disposition of the property indicated in paragraph 1
hereinabove, as well as any claim resulting from such operations;
(b) any right pertaining to the property indicated in paragraph 1 hereinabove as
well as the fruits and revenues it might produce, including all insurance or
expropriation indemnities payable with respect to such property;
(c) all titles, documents, registers, invoices and accounts evidencing the
property indicated in paragraph 1 hereinabove or with respect thereto, on
whatever medium and no matter how they may be accessible, whether in writing,
graphically, in sound, visually, computerized or otherwise;
(d) in the case of a universality of claims, those resulting from insurance
contracts on the Grantor's other property;
(e) in the case of Securities, without limiting the generality of subsection (b)
hereinabove, the renewals of, substitutions
 





--------------------------------------------------------------------------------





Debtor
Jurisdiction
Date of Filing
Secured Party
Collateral
Amount Secured
 
 
 
 
therefore and additions thereto and the Securities and other property received
or issued at the time of any transformation of the hypothecated Securities;
(f) the property (including money) that replaces that which is already charged
by the hypothec constituted by the Deed of Movable Hypothec, to the extent the
former is not otherwise hypothecated pursuant to the Deed of Movable Hypothec or
by operation of law.
 
Lululemon Athletica Canada Inc.
British Columbia
11/08/2013
Royal Bank of Canada
Moneys or amounts that may from time to time be on deposit in the name of debtor
with or owed to debtor by secured party, royal bank mortgage corporation, The
Royal Trust Company or Royal Trust Corporation of Canada or any two or more of
them, and in the debtor's rights in those moneys or those amounts. proceeds: all
proceeds including, without limitation, goods (including inventory and equipment
(equipment includes, without limitation, machinery, tools, apparatus, plant,
furniture, fixtures, aircraft and vehicles of whatsoever nature and kind) but
excluding consumer goods), money, chattel paper, documents of title, instruments
and securities.
$268,625.00





--------------------------------------------------------------------------------





Debtor
Jurisdiction
Date of Filing
Secured Party
Collateral
Amount Secured
Lululemon Athletica Canada Inc.
British Columbia
05/15/2015
HSBC Bank Canada
All bills, documents of title, chattel paper, securities, intangibles,
transportation documents, insurance policies and other documents or instruments
representing or relating to the purchase, storage, preparation, sale or shipment
of and other dealings with goods and the goods represented thereby and any
rights which the debtor may have as the unpaid seller of the goods and all
proceeds including, without limitation, all goods, securities, instruments,
documents of title, chattel paper, intangibles and money (all as defined in the
personal property security act, any regulations thereunder and any amendments
thereto).
$83,447.09



Permitted Canadian Liens


Debtor
Jurisdiction
Date of Filing
Secured Party
Collateral
Lululemon Athletica Canada Inc.
British Columbia
10/18/2010
IOS Financial Services
Specific Leased Equipment: copiers and all parts, accessories, accessions and
attachments (reference lease # 4493209-011)
Lululemon Athletica Canada Inc.
British Columbia
12/05/2011
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 4493209-014)
Lululemon Athletica Canada Inc.
British Columbia
01/30/2012
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 4493209-015)





--------------------------------------------------------------------------------





Debtor
Jurisdiction
Date of Filing
Secured Party
Collateral
Lululemon Athletica Canada Inc.
British Columbia
10/18/2012
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 4493209-016)
Lululemon Athletica Canada Inc.
British Columbia
02/08/2013
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 8766150-001)
Lululemon Athletica Canada Inc.
British Columbia
03/18/2013
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 8771706-001)
Lululemon Athletica Canada Inc.
British Columbia
10/22/2013
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 9723707-001)
Lululemon Athletica Canada Inc.
British Columbia
11/18/2013
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 9727970-001)
Lululemon Athletica Canada Inc.
British Columbia
01/27/2014
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 9738303-001)
Lululemon Athletica Canada Inc.
British Columbia
02/15/2014
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 9741014-001)
Lululemon Athletica Canada Inc.
British Columbia
03/04/2014
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 9743656-001)
Lululemon Athletica Canada Inc.
British Columbia
05/05/2014
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 9754492-001)
Lululemon Athletica Canada Inc.
British Columbia
06/09/2014
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease # 9759376-001)
Lululemon Athletica Canada Inc.
British Columbia
06/09/2014
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease #9759377-0011)





--------------------------------------------------------------------------------





Debtor
Jurisdiction
Date of Filing
Secured Party
Collateral
Lululemon Athletica Canada Inc.
British Columbia
06/20/2014
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease #9761218-001)
Lululemon Athletica Canada Inc.
British Columbia
11/24/2014
JIM PATTISON INDUSTRIES LTD.
Specific equipment
Lululemon Athletica Canada Inc.
British Columbia
01/22/2015
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease #9794113-001)
Lululemon Athletica Canada Inc.
British Columbia
01/23/2015
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease #9794217-001)
Lululemon Athletica Canada Inc.
British Columbia
03/03/2015
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease #9800364-001)
Lululemon Athletica Canada Inc.
British Columbia
06/26/2015
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease #9819944-001)
Lululemon Athletica Canada Inc.
British Columbia
07/29/2015
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease #9824368-001)
Lululemon Athletica Canada Inc.
British Columbia
08/21/2015
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease #9827464-001)
Lululemon Athletica Canada Inc.
British Columbia
08/21/2015
GE VFS Canada Limited Partnership
Specific leased equipment (reference lease #9827494-001)
Lululemon Athletica Canada Inc.
British Columbia
09/21/2015
GE Canada Equipment Financing G.P.
Specific leased equipment (reference lease #9831595-001)
Lululemon Athletica Canada Inc.
British Columbia
09/21/2015
GE Canada Equipment Financing G.P.
Specific leased equipment (reference lease #9831633-001)





--------------------------------------------------------------------------------





Debtor
Jurisdiction
Date of Filing
Secured Party
Collateral
Lululemon Athletica Canada Inc.
British Columbia
11/04/2015
GE Canada Equipment Financing G.P.
Specific leased equipment (reference lease #9838267-001)
Lululemon Athletica Canada Inc.
British Columbia
12/04/2015
GE Canada Equipment Financing G.P.
Specific leased equipment (reference lease #9842391-001)
Lululemon Athletica Canada Inc.
British Columbia
02/15/2016
GE Canada Equipment Financing G.P.
Specific leased equipment (reference lease #9851629-001)
Lululemon Athletica Canada Inc.
British Columbia
02/15/2016
GE Canada Equipment Financing G.P.
Specific leased equipment (reference lease #9851630-001)
Lululemon Athletica Canada Inc.
British Columbia
02/16/2016
GE Canada Equipment Financing G.P.
Specific leased equipment (reference lease #9851766-001 PAL#248429)
Lululemon Athletica Canada Inc.
British Columbia
02/22/2016
GE Canada Equipment Financing G.P.
Specific leased equipment (reference lease #9852657-001)
Lululemon Athletica Canada Inc.
British Columbia
04/27/2016
Wells Fargo Equipment Finance Company.
Specific leased equipment (reference lease #9863089-001)
Lululemon Athletica Canada Inc.
British Columbia
07/18/2016
Wells Fargo Equipment Finance Company.
Specific leased equipment (reference lease #9874886-001)
Lululemon Athletica Canada Inc.
British Columbia
07/22/2016
Wells Fargo Equipment Finance Company.
Specific leased equipment (reference lease #9875697-001)
Lululemon Athletica Canada Inc.
British Columbia
07/30/2016
Wells Fargo Equipment Finance Company.
Specific leased equipment (reference lease #9876761-001)





--------------------------------------------------------------------------------





Debtor
Jurisdiction
Date of Filing
Secured Party
Collateral
Lululemon Athletica Canada Inc.
British Columbia
09/19/2016
Wells Fargo Equipment Finance Company.
Specific leased equipment (reference lease #9883090-001)
Lululemon Athletica Canada Inc.
British Columbia
10/05/2016
Wells Fargo Equipment Finance Company.
Specific leased equipment (reference lease #9885853-001)











--------------------------------------------------------------------------------






SCHEDULE 7.02
SUBSIDIARY INDEBTEDNESS


Subsidiary Debtor
Lender
Amount
Currency
Facility
lululemon athletica australia Pty Ltd.
HSBC Bank Australia
500,000
AUD
Line of Credit – corporate card program
lululemon athletica New Zealand limited
Westpac New Zealand
50,000
NZD
Line of Credit - corporate card program
lululemon HK Limited
HSBC HKThe Hongkong and Shanghai Banking Corporation
3,000,0005,000,000
HKD
Line of Credit – corporate card program
lululemon athletica Trading (Shanghai) Ltd.
Industrial and Commercial Bank of China
500,000
CNY
Line of Credit - corporate card program



Letters of Credit


Issuing Bank
LC #
Beneficiary
Issuance
Expiry
Amount
Currency
HSBC Bank Canada
DC HCV611500
Palace Group Company Limited
06-April-2016
N/A
83,447.09
USD
Deutsche Bank AG Brussels
FNGHTI320876
CENTRAAL BTW-KANTOOR VOOR BUITENLANDSE BELASTINGPLICHTIGEN KRUIDTUINLAAN 50 BUS
3625
08-May-2014
07-May-2017
7,500.00
EUR









Schedule 7.01
Page 1

--------------------------------------------------------------------------------






SCHEDULE 7.06
BURDENSOME AGREEMENTS
None.






Schedule 7.06
Page 1

--------------------------------------------------------------------------------






SCHEDULE 11.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY
and other BORROWERS:
LULULEMON ATHLETICA INC.
1818 Cornwall Avenue
Vancouver, BC V6J 1C7
Attention: Kerry Biggs, Vice President, Treasurer
Electronic Mail: kbiggs@lululemon.com
Website Address: www.lululemon.com
U.S. Taxpayer Identification Number(s):
lululemon athletica inc.:  20-3842867
lululemon usa inc.:  75-3060494


ADMINISTRATIVE AGENT:
Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Eldred Sholars
Bank of America
Mail Code: TX1-492-14-11
Bank of America Plaza
901 Main Street
Dallas, TX 75202-3714
TELEPHONE: 972-338-3811
FAX: 214-290-9485
EMAIL: eldred.sholars@baml.com

Account No. (for Dollars): 1366072250600
Ref: Lululemon Athletica Inc., Attn: Corporate Credit Services
ABA# 026009593

Account No. (for Euro): 96272019
Ref: Lululemon Athletica Inc., Attn: Corporate Credit Services
Swift Address: BOFAGB22


1

--------------------------------------------------------------------------------






Account No. (for Canadian Dollars): 90083255
Ref: Lululemon Athletica Inc., Attn: Corporate Credit Services
Swift Code: BOFACATT    
Transit #: 56792-0241
Account #: 90083255
Ref: Lululemon Athletica Inc


Other Notices as Administrative Agent:

Bank of America – Gateway Village
Mail Code: NC1-026-06-03
900 West Trade Street
Charlotte NC 28255-0001
Attention: Darleen R DiGrazia    
PHONE: 980-388-5001
FAX: 704-409-0645
EMAIL: darleen.r.digrazia@baml.com


With a copy to:


Bank of America, N.A., acting through its Canada Branch
Bentall Centre, Suite 574
1055 Dunsmuir St, PO Box 49295
Vancouver, BC V7X 1L3
Attention: Rahim Kabani
Phone: 604-678-2239
Fax: 604-678-2275
EMAIL: Rahim.kabani@baml.com

L/C ISSUERS:

Bank of America, N.A.


US L/C Issuer’s Office:
(For fee payments due LC Issuer only and new LC requests and amendments):
Bank of America, N.A.
Trade Operations
Mail Code: PA6-580-02-30
1 Fleet Way
Scranton, PA 18507
FAX: 800-755-8743
EMAIL: scranton_standby_LC@bankofamerica.com




2

--------------------------------------------------------------------------------





Canadian L/C Office:
Bank of America, N.A. acting through its Canada Branch
70 York Street, 6th Floor
Toronto, Ontario M5J 1S9
Attention: Michael Oleksyszack
Phone: 416-868-8223
Fax: 416-868-8223
Email: Cacmbagency5@hsbc.ca


HSBC Bank Canada
70 York Street, 6th floor
Toronto, Ontario M5J 1S9
Fax: 647-788-2188
Email: cacmbagency5@hsbc.com
Telephone: 416-868-8223
Attention: Michael Oleksyszak, Agency Administrator

SWING LINE LENDER:
Bank of America, N.A.
Mail Code: TX1-492-14-11
Street Address: Bank of America Plaza, 901 Main Street
City, State ZIP Code: Dallas, TX 75202-3714
Attention: Eldred Sholars
Telephone: 972-338-3811
Facsimile: 214-290-9485
Electronic Mail: eldred.sholars@baml.com
Account No.: 1366072250600
Ref: Lululemon Athletica Inc., Attn: Corporate Credit Services

ABA# 026009593




3

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 15,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Lululemon Athletica Inc., a Delaware
corporation (the “Company”), Lululemon Athletica Canada Inc., corporation
organized under the laws of British Columbia, Lulu Canadian Holding, Inc., a
corporation organized under the laws of British Columbia, Lululemon USA Inc., a
Nevada corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests (select one):
o A Borrowing of Committed Loans    o A conversion or continuation of Loans
1.
On _____________________________________ (a Business Day)1.

2.
In the amount of __________________________.

3.
Comprised of __________________________________.
    [Type of Committed Loan requested]

4.
In the following currency: ________________________

__________
1    Notice must be delivered to (i) in respect of Committed Borrowings, or each
conversion of Committed Loans from one Type to another or each continuation of
Committed Loans, in each case, denominated in US Dollars, or any Alternative
Currency (other than Canadian Dollars), the Administrative Agent and (ii) in
respect of Committed Borrowings, or each conversion of Committed Loans from one
Type to another or each continuation of Committed Loans, in each case, to be
denominated in Canadian Dollars, the Canadian Agent within the following time
periods: no later than 1:00 p.m. (A) three (3) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans,
(ii) four (4) Business Days (or five (5) Business Days in the case of a Special
Notice Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Committed Loans or Canadian Prime
Rate Committed Loans; provided, however, that if the applicable Borrower wishes
to request Eurocurrency Rate Loans having an Interest Period other than one,
two, three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 1:00 p.m. (i) four (4) Business Days prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) five (5) Business Days (or six (6) Business days
in the case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies.


A-1
Form of Committed Loan Notice

--------------------------------------------------------------------------------





5.
For Eurocurrency Rate Loans: with an Interest Period of ____ months.

The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
[Remainder of page intentionally left blank, signature page to follow.]


A-2
Form of Committed Loan Notice

--------------------------------------------------------------------------------







[NAME OF BORROWER]
By:     
Name:     
Title:     








A-3
Form of Committed Loan Notice

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:
Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 15,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Lululemon Athletica Inc., a Delaware
corporation (the “Company”), Lululemon Athletica Canada Inc., corporation
organized under the laws of British Columbia, Lulu Canadian Holding, Inc., a
corporation organized under the laws of British Columbia, Lululemon USA Inc., a
Nevada corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned hereby requests a Swing Line Loan:
1.
On ________________________________ (a Business Day)2.

2.
In the amount of __________________________.

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
[Remainder of page intentionally left blank, signature page to follow.]
















__________
2    Notice to be delivered not later than 1:00 p.m. on the requested date of
such Swingline Borrowing.




B-1
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------







LULULEMON ATHLETICA INC.
By:     
Name:     
Title:     








B-2
Form of Swing Line Loan Notice

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTE
_______________________
FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower” and,
collectively, the “Borrowers”) hereby promises to pay to _____________________
or registered assigns (the “Lender”), in accordance with the provisions of the
Agreement (as hereinafter defined), the principal amount of each Loan from time
to time made by the Lender to such Borrower under that certain Credit Agreement,
dated as of December 15, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Lululemon Athletica
Inc., a Delaware corporation (the “Company”), Lululemon Athletica Canada Inc.,
corporation organized under the laws of British Columbia, Lulu Canadian Holding,
Inc., a corporation organized under the laws of British Columbia, Lululemon USA
Inc., a Nevada corporation, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
Each Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in the currency in which such Committed Loan is
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount, currency and maturity of its Loans and payments with respect
thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
[Remainder of page intentionally left blank, signature page to follow.]


C-1
Form of Note

--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[APPLICABLE BORROWER]
By:     
Name:     
Title:    


C-2
Form of Note

--------------------------------------------------------------------------------





LOANS AND PAYMENTS WITH RESPECT THERETO
Date
 
Type of Loan Made
 
Currency and Amount of Loan Made
 
End of Interest Period
 
Amount of Principal or Interest Paid This Date
 
Outstanding Principal Balance This Date
 
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











C-3
Form of Note

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _________,
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of December 15,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Lululemon Athletica Inc., a Delaware
corporation (the “Company”), Lululemon Athletica Canada Inc., corporation
organized under the laws of British Columbia, Lulu Canadian Holding, Inc., a
corporation organized under the laws of British Columbia, Lululemon USA Inc., a
Nevada corporation, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ____________________________________ of the Company, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Company has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.
3.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and


D-1
Form of Compliance Certificate

--------------------------------------------------------------------------------





[select one:]
[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of the Borrowers contained in Article V
of the Agreement, and any representations and warranties of any Loan Party that
are contained in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date (provided that any
representation or warranty qualified by materiality or material adverse effect
shall be true and correct in all respects), and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate on and as of the date of this
Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, _________.
[Remainder of page intentionally left blank, signature page to follow.]


E-1-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------







LULULEMON ATHLETICA INC.
By:     
Name:     
Title:     


E-1-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------







For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.    Section 7.08 (a) – Consolidated Fixed Charge Coverage Ratio.
A.
Consolidated EBITDAR for four consecutive fiscal quarters ending on above date
(“Subject Period”):
 
 
1.
Consolidated net income for Subject Period:
$
 
2.
Interest charges for Subject Period:
$
 
3.
Provision for income taxes (foreign and domestic) for Subject Period:
$
 
4.
Depreciation expenses for Subject Period:
$
 
5.
Amortization expenses for Subject Period:
$
 
6.
Extraordinary, non-recurring or unusual losses (including all fees and expenses
relating thereto), expenses or charges for Subject Period (cash losses limited
to $25,000,000)
$
 
7.
Capital losses from the Deposition of fixed assets for Subject Period
$
 
8.
Non-cash reductions of net income for Subject Period:
$
 
9.
Non-cash additions to net income for Subject Period:
$
 
10.
Capital gains from the Disposition of fixed assets for Subject Period
$
 
11.
Extraordinary gains and unusual or non-recurring gains (less all fees and
expenses relating thereto)
$
 
12.
Rent for the Subject Period
$
 
13.
Consolidated EBITDAR (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 +7 + 8 - 9 - 10 - 11 +
12):
$
 
B.
Consolidated Interest Charges + Rent for Subject Period:
$
C.
Consolidated Fixed Charge Coverage Ratio (Line II.A.13 ÷ Line II.B):
____ to 1
Minimum required
2.00 to 1





E-1-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------





III.    Section 7.08 (b) – Consolidated Rent-Adjusted Leverage Ratio.
A.
Consolidated Covenant Indebtedness at Statement Date:
$
B.
Consolidated EBITDAR for Subject Period (Line II.A.13 above):    
$
C.
Consolidated Rent-Adjusted Leverage Ratio (Line III.A ÷ Line III.B):    
____ to 1
Maximum required
3.50 to 1





E-1-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------





For the Quarter/Year ended ___________________ (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDAR
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
Consolidated
EBITDAR
Quarter Ended
   
Quarter Ended
   
Quarter Ended
   
Quarter Ended
   
Twelve Months Ended
   
Consolidated net income
 
 
 
 
 
+ interest charges
 
 
 
 
 
+ income taxes
 
 
 
 
 
+ depreciation expense
 
 
 
 
 
+ amortization expense
 
 
 
 
 
+ extraordinary, non-recurring or unusual losses, expenses or charges (cash
losses limited to $25,000,000)
 
 
 
 
 
+ capital losses from the Deposition of fixed assets
 
 
 
 
 
+ non-cash expenses
 
 
 
 
 
- non-cash income
 
 
 
 
 
- capital gains from the Disposition of fixed assets
 
 
 
 
 
- extraordinary gains and unusual or non-recurring gains
 
 
 
 
 
+ Rent
 
 
 
 
 
= Consolidated EBITDAR
 
 
 
 
 









E-1-6
Form of Assignment and Assumption

--------------------------------------------------------------------------------






EXHIBIT E-1
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities7) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee


__________
3    For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
4    For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
5    Select as appropriate.
6    Include bracketed language if there are either multiple Assignors or
multiple Assignees.
7    Include all applicable subfacilities.


E-1-1
Form of Assignment and Assumption

--------------------------------------------------------------------------------





pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.
1.    Assignor[s]:    ______________________________
______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.    Assignee[s]:    ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower(s):    Lululemon Athletica Inc., Lululemon Athletica Canada Inc., Lulu
Canadian Holding, Inc. and Lululemon USA Inc.

4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement: Credit Agreement, dated as of December 15, 2016, among
Lululemon Athletica Inc., a Delaware corporation (the “Company”), Lululemon
Athletica Canada Inc., corporation organized under the laws of British Columbia,
Lulu Canadian Holding, Inc., a corporation organized under the laws of British
Columbia, Lululemon USA Inc., a Nevada corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender





















E-1-2
Form of Assignment and Assumption

--------------------------------------------------------------------------------





6.
Assigned Interest[s]:8 

Assignor[s]9
Assignee[s]10
Facility Assigned11
Aggregate Amount of Commitment/ Loans for all Lenders12
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/ Loans13
CUSIP Number
 
 
   
$   
$   
%   
 
 
 
   
$   
$   
%   
 
 
 
   
$   
$   
%
 



[7.    Trade Date:    __________________]14 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]15 
[NAME OF ASSIGNOR]
By: _____________________________
Title:










__________
8    The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.
9    List each Assignor, as appropriate.
10    List each Assignee and, if available, its market entity identifier, as
appropriate.
11    Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term Loan Commitment”, etc.).
12    Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
13    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
14    To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
15    Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).


E-1-3
Form of Assignment and Assumption

--------------------------------------------------------------------------------







[NAME OF ASSIGNOR]
By: _____________________________
Title:
ASSIGNEE[S]16 
[NAME OF ASSIGNOR]
By: _____________________________
Title:
[NAME OF ASSIGNOR]
By: _____________________________
Title:
[Consented to and]17 Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By: _________________________________
Title:
[Consented to:]18 
[___________________________]
By: _________________________________
Title:






__________
16    Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).
17    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
18    To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.


E-1-4
Form of Assignment and Assumption

--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
LULULEMON ATHLETICA INC. CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Non-U.S. Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will


E-1-5
Form of Assignment and Assumption

--------------------------------------------------------------------------------





perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






E-1-6
Form of Assignment and Assumption

--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE






E-2-1
Form of Administrative Questionnaire

--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December 15, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lululemon Athletica Inc., a Delaware corporation (the
“Company”), Lululemon Athletica Canada Inc., corporation organized under the
laws of British Columbia, Lulu Canadian Holding, Inc., a corporation organized
under the laws of British Columbia, Lululemon USA Inc., a Nevada corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Company as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________



Date: ________ __, 20[ ]


F-1-1
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December 15, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lululemon Athletica Inc., a Delaware corporation (the
“Company”), Lululemon Athletica Canada Inc., corporation organized under the
laws of British Columbia, Lulu Canadian Holding, Inc., a corporation organized
under the laws of British Columbia, Lululemon USA Inc., a Nevada corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________



Date: ________ __, 20[ ]






F-2-1
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT F-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December 15, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lululemon Athletica Inc., a Delaware corporation (the
“Company”), Lululemon Athletica Canada Inc., corporation organized under the
laws of British Columbia, Lulu Canadian Holding, Inc., a corporation organized
under the laws of British Columbia, Lululemon USA Inc., a Nevada corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


F-3-1
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------





[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________



Date: ________ __, 20[ ]


F-3-2
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT F-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of December 15, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lululemon Athletica Inc., a Delaware corporation (the
“Company”), Lululemon Athletica Canada Inc., corporation organized under the
laws of British Columbia, Lulu Canadian Holding, Inc., a corporation organized
under the laws of British Columbia, Lululemon USA Inc., a Nevada corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


F-4-1
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------





[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________



DATE: ________ __, 20[ ]






F-4-2
Form of U.S. Tax Compliance Certificate

--------------------------------------------------------------------------------






EXHIBIT G
[Form of]
Letter of Credit Report
TO:    Bank of America, N.A., as Administrative Agent
RE:
Credit Agreement, dated as of December 15, 2016, among Lululemon Athletica Inc.,
a Delaware corporation (the “Company”), Lululemon Athletica Canada Inc.,
corporation organized under the laws of British Columbia, Lulu Canadian Holding,
Inc., a corporation organized under the laws of British Columbia, Lululemon USA
Inc., a Nevada corporation, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender
(as amended, modified, extended, restated, replaced, or supplemented from time
to time, the “Credit Agreement”; capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement)

DATE:     [Date]
    
The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of Section
2.03(k) of the Credit Agreement.
The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].
L/C No.
Borrower
Maximum Face Amount
Current Face Amount
Currency
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[The L/C Issuer made a payment, with respect to L/C No. _______, on [insert
date] in the amount of [$]_____________].


G-1

--------------------------------------------------------------------------------





[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No. ______ on
[insert date of such failure], with respect to L/C No. _______.]
Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.
L/C No.
Borrower
Maximum Face Amount
Current Face Amount
Currency
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




G-2

--------------------------------------------------------------------------------






[L/C ISSUER],
as L/C Issuer
By:     
Name:     
Title:     






G-3